                             EXHIBIT K
Relevant Tesla, Inc. Quarterly Press Releases and SEC Filing Excerpts
                               UNITED STATES
                   SECURITIES AND EXCHANGE COMMISSION
                                                           Washington, DC 20549


                                                               FORM 8-K

                                                       CURRENT REPORT
                                                   Pursuant to Section 13 or 15(d)
                                               of The Securities Exchange Act of 1934
                                           Date of Report (Date of earliest event reported)
                                                         November 5, 2013



                                                 Tesla Motors, Inc.
                                             (Exact name of registrant as specified in its charter)



                   Delaware                                             001-34756                               XX-XXXXXXX
            (State or other jurisdiction                                (Commission                             (IRS Employer
                 of incorporation)                                      File Number)                           Identification No.)

                                                              3500 Deer Creek Road
                                                            Palo Alto, California 94304
                                                (Address of principal executive offices, including zip code)

                                                                    (650) 681-5000
                                                   (Registrant’s telephone number, including area code)


                                               (Former name or former address, if changed since last report)



Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant
under any of the following provisions (see General Instruction A.2):
¨    Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)
¨    Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)
¨    Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))
¨    Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))
Item 2.02       Results of Operations and Financial Condition.
On November 5, 2013, Tesla Motors, Inc. (“Tesla”) released its financial results for the quarter ended September 30, 2013 by posting
its Third Quarter 2013 Shareholder Letter on its website. The full text of the shareholder letter is attached hereto as Exhibit 99.1 and is
incorporated herein by reference.

This information is intended to be furnished under Item 2.02 of Form 8-K, “Results of Operations and Financial Condition” and shall
not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly
set forth by specific reference in such a filing.

Item 8.01.      Other Events.
Tesla Disclosure Channels To Disseminate Information
Tesla investors and others should note that we announce material information to the public about our company, products and services
and other issues through a variety of means, including Tesla’s website, press releases, SEC filings, blogs and social media, in order to
achieve broad, non-exclusionary distribution of information to the public. We encourage our investors and others to review the
information we make public in the locations below as such information could be deemed to be material information. Please note that
this list may be updated from time to time.

Interested in keeping up with Tesla?
For more information on Tesla and its products, please visit: teslamotors.com

For more information for Tesla investors, please visit: ir.teslamotors.com

For the latest information from Tesla, including press releases and the Tesla blog, please visit: teslamotors.com/press

For additional information, please follow Elon Musk’s and Tesla’s Twitter accounts: twitter.com/elonmusk and
twitter.com/TeslaMotors

Item 9.01       Financial Statements and Exhibits.
(d) Exhibits.

Exhibit
 No.            Description

99.1            Tesla Motors, Inc. Third Quarter 2013 Shareholder Letter dated November 5, 2013.


                                                             SIGNATURES

     Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its
behalf by the undersigned hereunto duly authorized.

                                                                                        TESLA MOTORS, INC.

                                                                                   By: /s/ Deepak Ahuja
                                                                                       Deepak Ahuja
                                                                                       Chief Financial Officer

Date: November 5, 2013
Tesla Q3 2018 Vehicle Production and Deliveries
October 2, 2018

PALO ALTO, Calif., Oct. 02, 2018 (GLOBE NEWSWIRE) -- In Q3, we produced 80,142 vehicles, 50% more than our prior all-time high in Q2,
including:

         53,239 Model 3 vehicles, which was in line with our guidance and almost double the volume of Q2. During Q3, we
         transitioned Model 3 production from entirely rear wheel drive at the beginning of the quarter to almost entirely dual motor
         during the last few weeks of the quarter. This added significant complexity, but we successfully executed this transition and
         ultimately produced more dual motor than rear wheel drive cars in Q3. In the last week of the quarter, we produced over
         5,300 Model 3 vehicles, almost all of which were dual motor, meaning that we achieved a production rate of more than
         10,000 drive units per week.
         26,903 Model S and X vehicles, which was slightly higher than Q2 and in line with our full-year guidance.

Q3 deliveries totaled 83,500 vehicles: 55,840 Model 3, 14,470 Model S, and 13,190 Model X. To put this in perspective, in just Q3, we delivered more
than 80% of the vehicles that we delivered in all of 2017, and we delivered about twice as many Model 3s as we did in all previous quarters combined.

Our Q3 Model 3 deliveries were limited to higher-priced variants, cash/loan transactions, and North American customers only. There remain significant
opportunities to grow the addressable market for Model 3 by introducing leasing, standard battery and other lower-priced variants of the car, and by
starting international deliveries.

Demand for Model S and X remains high. In Q3, we were able to significantly increase Model S and X deliveries notwithstanding the headwinds we
have been facing from the ongoing trade tensions between the US and China. Those trade tensions have resulted in an import tariff rate of 40% on
Tesla vehicles versus 15% for other imported cars in China.

In addition, Tesla continues to lack access to cash incentives available to locally produced electric vehicles in China that are typically around 15% of
MSRP or more. Taking ocean transport costs and import tariffs into account, Tesla is now operating at a 55% to 60% cost disadvantage compared to
the exact same car locally produced in China. This makes for a challenging competitive environment, given that China is by far the largest market for
electric vehicles. To address this issue, we are accelerating construction of our Shanghai factory, which we expect to be a capital efficient and rapid
buildout, using many lessons learned from the Model 3 ramp in North America.

With production stabilized, delivery and outbound vehicle logistics were our main challenges during Q3. We made many improvements to these
processes throughout the quarter, and plan to make further improvements in Q4 so that we can scale successfully. As part of this effort, we plan to
continue to expand direct deliveries to customers at their home or office, a service we launched in Q3 to improve customer convenience.

8,048 Model 3 vehicles and 3,776 Model S and X vehicles were in transit to customers at the end of Q3, and will be delivered in early Q4. Our overall
target of 100,000 Model S and X deliveries in 2018 remains unchanged.

Our net income and cash flow results will be announced along with the rest of our financial performance when we announce Q3 earnings.

We want to thank the entire Tesla team for executing so well during this challenging ramp up in deliveries. We also want to thank all of our customers
who volunteered to help us with deliveries, and our new customers who are showing their faith in Tesla by purchasing our products in such large
numbers. It was beyond inspiring to see the contributions made by the whole Tesla community.

***************

Our delivery count should be viewed as slightly conservative, as we only count a car as delivered if it is transferred to the customer and all paperwork
is correct. Final numbers could vary by up to 0.5%. Tesla vehicle deliveries represent only one measure of the company’s financial performance and
should not be relied on as an indicator of quarterly financial results, which depend on a variety of factors, including the cost of sales, foreign exchange
movements and mix of directly leased vehicles.

Forward-Looking Statements

Certain statements herein, including statements regarding future production and delivery of Model S and Model X, expanding direct vehicle deliveries,
growing the addressable market for Model 3, and accelerating the buildout of the Shanghai factory in a capital efficient and rapid manner, are “forward-
looking statements” that are subject to risks and uncertainties. These forward-looking statements are based on management’s current
expectations. Various important factors could cause actual results to differ materially, including the risks identified in our SEC filings. Tesla disclaims
any obligation to update this information.
                                         UNITED STATES
                             SECURITIES AND EXCHANGE COMMISSION
                                                                     Washington, D.C. 20549

                                                                         FORM 10-Q
(Mark One)
?      QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
       ACT OF 1934
                                                      For the quarterly period ended September 30, 2018
                                                                                    OR
?      TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
       ACT OF 1934
                                                                 Commission File Number: 001-34756

                                                                       Tesla, Inc.
                                                      (Exact name of registrant as specified in its charter)
                                    Delaware                                                                          XX-XXXXXXX
                           (State or other jurisdiction of                                                           (I.R.S. Employer
                          incorporation or organization)                                                            Identification No.)

                            3500 Deer Creek Road
                             Palo Alto, California                                                                       94304
                      (Address of principal executive offices)                                                         (Zip Code)

                                                                              (650) 681-5000
                                                             (Registrant’s telephone number, including area code)

       Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange
Act of 1934 (“Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and
(2) has been subject to such filing requirements for the past 90 days. Yes ? No ?
       Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to
Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit such
files). Yes ? No ?
     Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting
company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company”, and
“emerging growth company” in Rule 12b-2 of the Exchange Act:
Large accelerated filer            ?                                                                                             Accelerated filer           ?
Non-accelerated filer              ?                                                                                             Smaller reporting company   ?

Emerging growth company            ?
      If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying
with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ?
       Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).                   Yes ?      No ?
       As of October 26, 2018, there were 171,732,775 shares of the registrant’s common stock outstanding.




Tesla, Inc. / 10-Q / November 2, 2018                                            PDF page 1                                                Powered by BamSEC.com
PART I. FINANCIAL INFORMATION
ITEM 1. FINANCIAL STATEMENTS

                                                                                 Tesla, Inc.
                                                                      Consolidated Balance Sheets
                                                                 (in thousands, except for par values)
                                                                              (unaudited)

                                                                                                             September 30,                  December 31,
                                                                                                                 2018                           2017
Assets
Current assets
     Cash and cash equivalents                                                                           $             2,967,504     $               3,367,914
     Restricted cash                                                                                                     158,627                       155,323
     Accounts receivable, net                                                                                          1,155,001                       515,381
     Inventory                                                                                                         3,314,127                     2,263,537
     Prepaid expenses and other current assets                                                                           325,232                       268,365
          Total current assets                                                                                         7,920,491                     6,570,520
Operating lease vehicles, net                                                                                          2,186,137                     4,116,604
Solar energy systems, leased and to be leased, net                                                                     6,301,537                     6,347,490
Property, plant and equipment, net                                                                                    11,246,295                    10,027,522
Intangible assets, net                                                                                                   291,476                       361,502
Goodwill                                                                                                                  65,226                        60,237
MyPower customer notes receivable, net of current portion                                                                422,897                       456,652
Restricted cash, net of current portion                                                                                  396,835                       441,722
Other assets                                                                                                             431,819                       273,123
          Total assets                                                                                   $            29,262,713     $              28,655,372
Liabilities
Current liabilities
     Accounts payable                                                                                    $             3,596,984     $               2,390,250
     Accrued liabilities and other                                                                                     1,990,095                     1,731,366
     Deferred revenue                                                                                                    570,920                     1,015,253
     Resale value guarantees                                                                                             604,949                       787,333
     Customer deposits                                                                                                   905,838                       853,919
     Current portion of long-term debt and capital leases                                                              2,106,538                       796,549
     Current portion of promissory notes issued to related parties                                                            —                        100,000
          Total current liabilities                                                                                    9,775,324                     7,674,670
Long-term debt and capital leases, net of current portion                                                              9,669,879                     9,415,700
Solar bonds issued to related parties, net of current portion                                                                100                           100
Convertible senior notes issued to related parties                                                                         2,634                         2,519
Deferred revenue, net of current portion                                                                                 950,126                     1,177,799
Resale value guarantees, net of current portion                                                                          455,762                     2,309,222
Other long-term liabilities                                                                                            2,555,319                     2,442,970
          Total liabilities                                                                                           23,409,144                    23,022,980
Commitments and contingencies (Note 12)
Redeemable noncontrolling interests in subsidiaries                                                                      551,264                       397,734
Convertible senior notes (Note 10)                                                                                            —                             70
Equity
Stockholders' equity
     Preferred stock; $0.001 par value; 100,000 shares authorized; no shares issued and outstanding                           —                             —
     Common stock; $0.001 par value; 2,000,000 shares authorized; 171,578 and 168,797 shares issued
       and outstanding as of September 30, 2018 and December 31, 2017, respectively                                          171                           169
     Additional paid-in capital                                                                                        9,957,711                     9,178,024
     Accumulated other comprehensive income                                                                                8,271                        33,348
     Accumulated deficit                                                                                              (5,457,315 )                  (4,974,299 )
          Total stockholders' equity                                                                                   4,508,838                     4,237,242
Noncontrolling interests in subsidiaries                                                                                 793,467                       997,346
          Total liabilities and equity                                                                   $            29,262,713     $              28,655,372


                                    The accompanying notes are an integral part of these consolidated financial statements.


                                                                                       4




Tesla, Inc. / 10-Q / November 2, 2018                                             PDF page 4                                             Powered by BamSEC.com
                                                                         Tesla, Inc.
                                                         Consolidated Statements of Operations
                                                          (in thousands, except per share data)
                                                                      (unaudited)

                                                                                  Three Months Ended September 30,      Nine Months Ended September 30,
                                                                                      2018               2017               2018               2017
Revenues
    Automotive sales                                                             $     5,878,305    $   2,076,731    $ 11,558,051        $    6,125,643
    Automotive leasing                                                                   220,461          286,158         633,713               813,462
        Total automotive revenues                                                      6,098,766        2,362,889      12,191,764             6,939,105
    Energy generation and storage                                                        399,317          317,505       1,183,747               818,229
    Services and other                                                                   326,330          304,281         859,884               713,168
        Total revenues                                                                 6,824,413        2,984,675      14,235,395             8,470,502
Cost of revenues
    Automotive sales                                                                   4,405,919        1,755,622         9,027,055           4,724,849
    Automotive leasing                                                                   119,283          175,224           360,694             516,683
        Total automotive cost of revenues                                              4,525,202        1,930,846         9,387,749           5,241,532
    Energy generation and storage                                                        330,554          237,288         1,036,190             592,823
    Services and other                                                                   444,992          367,401         1,212,335             852,446
        Total cost of revenues                                                         5,300,748        2,535,535        11,636,274           6,686,801
Gross profit                                                                           1,523,665          449,140         2,599,121           1,783,701
Operating expenses
    Research and development                                                             350,848          331,622          1,104,073          1,023,436
    Selling, general and administrative                                                  729,876          652,998          2,167,039          1,794,210
    Restructuring and other                                                               26,184                —            129,618                 —
        Total operating expenses                                                       1,106,908          984,620          3,400,730          2,817,646
Income (loss) from operations                                                            416,757         (535,480)          (801,609)        (1,033,945)
Interest income                                                                            6,907            5,531             17,185             13,406
Interest expense                                                                        (175,220)        (117,109)          (488,348)          (324,896)
Other income (expense), net                                                               22,876          (24,390)            36,071            (83,696)
Income (loss) before income taxes                                                        271,320         (671,448)        (1,236,701)        (1,429,131)
Provision (benefit) for income taxes                                                      16,647             (285)            35,959             40,640
Net income (loss)                                                                        254,673         (671,163)        (1,272,660)        (1,469,771)
Net loss attributable to noncontrolling interests and
  redeemable noncontrolling interests in subsidiaries                                   (56,843)          (51,787)          (157,086)          (183,721)
Net income (loss) attributable to common stockholders                            $      311,516 $        (619,376) $      (1,115,574) $      (1,286,050)
Net income (loss) per share of common stock attributable
  to common stockholders, basic and diluted
        Basic                                                                    $          1.82    $        (3.70) $           (6.56) $           (7.80)
        Diluted                                                                  $          1.75    $        (3.70) $           (6.56) $           (7.80)
Weighted average shares used in computing net income
  (loss) per share of common stock
        Basic                                                                           170,893           167,294            170,019            164,897
        Diluted                                                                         178,196           167,294            170,019            164,897

                                   The accompanying notes are an integral part of these consolidated financial statements.



                                                                             5




Tesla, Inc. / 10-Q / November 2, 2018                                    PDF page 5                                                Powered by BamSEC.com
                                                                                       Tesla, Inc.
                                                                   Consolidated Statements of Cash Flows
                                                                               (in thousands)
                                                                                 (unaudited)

                                                                                                                    Nine Months Ended September 30,
                                                                                                                    2018                     2017
Cash Flows from Operating Activities
Net loss                                                                                                    $           (1,272,660 )   $          (1,469,771 )
Adjustments to reconcile net loss to net cash provided by (used in) operating activities:
     Depreciation, amortization and impairment                                                                           1,404,313                1,166,397
     Stock-based compensation                                                                                              543,711                  332,412
     Amortization of debt discounts and issuance costs                                                                     120,873                   60,613
     Inventory write-downs                                                                                                  59,983                   98,347
     Loss on disposals of fixed assets                                                                                     132,639                   59,640
     Foreign currency transaction (gains) losses                                                                            (6,614 )                 35,933
     Loss related to SolarCity acquisition                                                                                      —                    29,796
     Non-cash interest and other operating activities                                                                       22,093                  109,729
     Changes in operating assets and liabilities, net of effect of business combinations:
       Accounts receivable                                                                                                (686,103 )                (105,643 )
       Inventory                                                                                                        (1,110,611 )                (418,970 )
       Operating lease vehicles                                                                                           (188,948 )              (1,083,140 )
       Prepaid expenses and other current assets                                                                           (31,532 )                (123,832 )
       MyPower customer notes receivable and other assets                                                                  (62,399 )                  17,628
       Accounts payable and accrued liabilities                                                                          1,627,997                   170,326
       Deferred revenue                                                                                                    284,417                   329,007
       Customer deposits                                                                                                     9,471                     3,815
       Resale value guarantee                                                                                              (57,621 )                 141,044
       Other long-term liabilities                                                                                          74,232                    76,124
          Net cash provided by (used in) operating activities                                                              863,241                  (570,545 )
Cash Flows from Investing Activities
Purchases of property and equipment excluding capital leases, net of sales                                              (1,775,746 )              (2,628,126 )
Purchases of solar energy systems, leased and to be leased                                                                (189,869 )                (547,085 )
Business combinations, net of cash acquired                                                                                 (6,804 )                (109,147 )
          Net cash used in investing activities                                                                         (1,972,419 )              (3,284,358 )
Cash Flows from Financing Activities
Proceeds from issuances of common stock in public offerings                                                                     —                    400,175
Proceeds from issuances of convertible and other debt                                                                    3,946,575                 5,401,158
Repayments of convertible and other debt                                                                                (3,111,242 )              (2,442,942 )
Repayments of borrowings under Solar Bonds issued to related parties                                                      (100,000 )                (165,000 )
Collateralized lease (repayments) borrowings                                                                              (343,086 )                 416,427
Proceeds from exercises of stock options and other stock issuances                                                         219,945                   239,328
Principal payments on capital leases                                                                                      (105,867 )                 (69,496 )
Common stock and debt issuance costs                                                                                        (5,121 )                 (50,530 )
Purchases of convertible note hedges                                                                                            —                   (204,102 )
Proceeds from settlement of convertible note hedges                                                                             —                    269,456
Proceeds from issuances of warrants                                                                                             —                     52,883
Payments for settlements of warrants                                                                                            (5 )                (219,538 )
Proceeds from investments by noncontrolling interests in subsidiaries                                                      366,297                   691,918
Distributions paid to noncontrolling interests in subsidiaries                                                            (178,511 )                (190,715 )
Payments for buy-outs of noncontrolling interests in subsidiaries                                                           (2,921 )                      —
          Net cash provided by financing activities                                                                        686,064                 4,129,022
Effect of exchange rate changes on cash and cash equivalents and restricted cash                                           (18,879 )                  35,736
Net (decrease) increase in cash and cash equivalents and restricted cash                                                  (441,993 )                 309,855
Cash and cash equivalents and restricted cash, beginning of period                                                       3,964,959                 3,766,900
Cash and cash equivalents and restricted cash, end of period                                                $            3,522,966     $           4,076,755
Supplemental Non-Cash Investing and Financing Activities
Acquisitions of property and equipment included in liabilities                                              $             305,974      $          1,021,692
Estimated fair value of facilities under build-to-suit leases                                               $              61,709      $            173,075


                                      The accompanying notes are an integral part of these consolidated financial statements.



                                                                                            7




Tesla, Inc. / 10-Q / November 2, 2018                                                   PDF page 7                                     Powered by BamSEC.com
       Our current and future warranty reserves may be insufficient to cover future warranty claims which could adversely affect our financial
       performance.
       Subject to separate limited warranties for the supplemental restraint system, battery and drive unit, we provide four-year or 50,000-mile
limited warranties for the purchasers of new Model 3, Model S and Model X vehicles and either a four-year or 50,000-mile limited warranty or a
two-year or 100,000-mile maximum odometer limited warranty for the purchasers of used Model S or Model X vehicles certified and sold by us.
The limited warranty for the battery and drive unit for new Model S and Model X vehicles covers the drive unit for eight years, as well as the
battery for a period of eight years (or for certain older vehicles, 125,000 miles if reached sooner than eight years), although the battery’s charging
capacity is not covered under any of our warranties or Extended Service plans; the limited warranty for used Model S and Model X vehicles does
not extend or otherwise alter the terms of the original battery and drive unit limited warranty for such used vehicles specified in their original New
Vehicle Limited Warranty. For the battery and drive unit on our current new Model 3 vehicles, we offer an eight-year or 100,000-mile limited
warranty for our standard range battery and an eight-year or 120,000-mile limited warranty for our long-range battery, with minimum 70%
retention of battery capacity over the warranty period. In addition, customers of new Model S and Model X vehicles have the opportunity to
purchase an Extended Service plan for the period after the end of the limited warranty for their new vehicles to cover additional services for up to
an additional four years or 50,000 miles, provided it is purchased within a specified period of time.

        For energy storage products, we provide limited warranties against defects and to guarantee minimum energy retention levels. For example,
we currently guarantee that each Powerwall 2 product will maintain at least 70-80% of its stated energy capacity after 10 years, and that each
Powerpack 2 product will retain specified minimum energy capacities in each of its first 10 to 15 years of use. For our Solar Roof, we currently
offer a warranty on the glass tiles for the lifetime of a customer’s home and a separate warranty for the energy generation capability of the solar
tiles. We also offer extended warranties, availability guarantees and capacity guarantees for periods of up to 20 years at an additional cost at the
time of purchase, as well as workmanship warranties to customers who elect to have us install their systems.

        Finally, customers who buy energy from us under solar energy system leases or power purchase agreements are covered by warranties equal
to the length of the agreement term, which is typically 20 years. Systems purchased for cash are covered by a warranty of up to 10 years, with
extended warranties available at additional cost. In addition, we pass through to our customers the inverter and panel manufacturers’ warranties,
which generally range from 5 to 25 years, subjecting us to the risk that the manufacturers may later cease operations or fail to honor their
underlying warranties. Finally, we provide a performance guarantee with our leased solar energy systems that compensates a customer on an
annual basis if their system does not meet the electricity production guarantees set forth in their lease.

        If our warranty reserves are inadequate to cover future warranty claims on our products, our business, prospects, financial condition and
operating results could be materially and adversely affected. Warranty reserves include management’s best estimate of the projected costs to repair
or to replace items under warranty. These estimates are based on actual claims incurred to-date and an estimate of the nature, frequency and costs
of future claims. Such estimates are inherently uncertain and changes to our historical or projected experience, especially with respect to products
such as Model 3 and Solar Roof that are new and/or that we expect to produce at significantly greater volumes than our past products, may cause
material changes to our warranty reserves in the future.

       Our insurance strategy may not be adequate to protect us from all business risks.
        We may be subject, in the ordinary course of business, to losses resulting from products liability, accidents, acts of God and other claims
against us, for which we may have no insurance coverage. As a general matter, we do not maintain as much insurance coverage as many other
companies do, and in some cases, we do not maintain any at all. Additionally, the policies that we do have may include significant deductibles or
self-insured retentions, and we cannot be certain that our insurance coverage will be sufficient to cover all future losses or claims against us. A loss
that is uninsured or which exceeds policy limits may require us to pay substantial amounts, which could adversely affect our financial condition
and operating results.

                                                                          64




Tesla, Inc. / 10-Q / November 2, 2018                                 PDF page 64                                                Powered by BamSEC.com
                                                                  SIGNATURES

      Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by
the undersigned thereunto duly authorized.

                                                                           Tesla, Inc.

Date: November 1, 2018                                                                                  /s/ Deepak Ahuja
                                                                                                          Deepak Ahuja
                                                                                                      Chief Financial Officer
                                                                                  (Principal Financial Officer, Principal Accounting Officer and
                                                                                                    Duly Authorized Officer)



                                                                         72




Tesla, Inc. / 10-Q / November 2, 2018                               PDF page 72                                               Powered by BamSEC.com
Tesla Q4 2018 Vehicle Production & Deliveries, Also Announcing $2,000 Price Reduction in US
January 2, 2019

PALO ALTO, Calif., Jan. 02, 2019 (GLOBE NEWSWIRE) -- In Q4, we produced and delivered at the rate of nearly 1,000 vehicles per day, setting new
company records for both production and deliveries.

Production in Q4 grew to 86,555 vehicles, 8% more than our prior all-time high in Q3. This included:

         61,394 Model 3 vehicles, in line with our guidance and 15% more than Q3.
         25,161 Model S and X vehicles, consistent with our long-term run rate of approximately 100,000 per year.

Q4 deliveries grew to 90,700 vehicles, which was 8% more than our prior all time-high in Q3. This included 63,150 Model 3 (13% growth over Q3),
13,500 Model S, and 14,050 Model X vehicles.

In 2018, we delivered a total of 245,240 vehicles: 145,846 Model 3 and 99,394 Model S and X. To put our growth into perspective, we delivered almost
as many vehicles in 2018 as we did in all prior years combined.

Our Q4 Model 3 deliveries were limited to mid- and higher-priced variants, cash/loan transactions, and North American customers only. More than
three quarters of Model 3 orders in Q4 came from new customers, rather than reservation holders.

There remain significant opportunities to continue to grow Model 3 sales by expanding to international markets, introducing lower-priced variants and
offering leasing. International deliveries in Europe and China will start in February 2019. Expansion of Model 3 sales to other markets, including with a
right-hand drive variant, will occur later in 2019.

1,010 Model 3 vehicles and 1,897 Model S and X vehicles were in transit to customers at the end of Q4, and will be delivered in early Q1 2019. Our
inventory levels remain the smallest in the automotive industry, and we were able to reduce vehicles in transit to customers by significantly improving
our logistics system in North America.

Moving beyond the success of Q4, we are taking steps to partially absorb the reduction of the federal EV tax credit (which, as of January 1st, dropped
from $7,500 to $3,750). Starting today, we are reducing the price of Model S, Model X and Model 3 vehicles in the U.S. by $2,000. Customers can
apply to receive the $3,750 federal tax credit for new deliveries starting on January 1, 2019, and may also be eligible for several state and local electric
vehicle and utility incentives, which range up to $4,000. Combined with the reduced costs of maintenance and of charging a Tesla versus paying for
gas at the pump – which can result in up to $100 per month or more in savings – this means our vehicles are even more affordable than similarly
priced gasoline vehicles.

Tesla’s achievements in 2018 likely represent the biggest single-year growth in the history of the automotive industry. We started the year with a
delivery run rate of about 120,000 vehicles per year and ended it at more than 350,000 vehicles per year – an increase of almost 3X. As a result, we’re
starting to make a tangible impact on accelerating the world to sustainable energy. Additionally, 2018 was the first time in decades that an American
car – the Model 3 – was the best-selling premium vehicle in the U.S. for the full year, with U.S. sales of Model 3 roughly double those of the runner up.

We want to thank our customers, suppliers, investors, and especially our employees, who worked so hard to accomplish this.

***************

Our net income and cash flow results will be announced along with the rest of our financial performance when we announce Q4 earnings. Our delivery
count should be viewed as slightly conservative, as we only count a car as delivered if it is transferred to the customer and all paperwork is correct.
Final numbers could vary by up to 0.5%. Tesla vehicle deliveries represent only one measure of the company’s financial performance and should not
be relied on as an indicator of quarterly financial results, which depend on a variety of factors, including the cost of sales, foreign exchange
movements and mix of directly leased vehicles.

Forward-Looking Statements

Certain statements herein, including statements regarding growing the addressable market for Model 3, such as our plans and timing for international
expansion, are “forward-looking statements” that are subject to risks and uncertainties. These forward-looking statements are based on
management’s current expectations. Various important factors could cause actual results to differ materially, including the risks identified in our SEC
filings. Tesla disclaims any obligation to update this information.




Source: Tesla, Inc.
                                                               UNITED STATES
                                                   SECURITIES AND EXCHANGE COMMISSION
                                                                                    Washington, D.C. 20549

                                                                                        FORM 10-K
(Mark One)
?        ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                            For the fiscal year ended December 31, 2018
                                                                                                   OR
?        TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                     For the transition period from                  to
                                                                                Commission File Number: 001-34756


                                                                                    Tesla, Inc.
                                                                        (Exact name of registrant as specified in its charter)

                                            Delaware                                                                                              XX-XXXXXXX
                                 (State or other jurisdiction of                                                                               (I.R.S. Employer
                                incorporation or organization)                                                                                Identification No.)
                                  3500 Deer Creek Road
                                   Palo Alto, California                                                                                           94304
                           (Address of principal executive offices)                                                                              (Zip Code)
                                                                                             (650) 681-5000
                                                                       (Registrant’s telephone number, including area code)
                                                                     Securities registered pursuant to Section 12(b) of the Act:
                                   Title of each class                                                                      Name of each exchange on which registered
                               Common Stock, $0.001 par value                                                                    The NASDAQ Stock Market LLC
                                                                     Securities registered pursuant to Section 12(g) of the Act:
                                                                                                  None

    Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.      Yes ?    No ?
    Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.   Yes ?    No ?
    Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (“Exchange Act”) during the
preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ? No ?
    Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this
chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit such files). Yes ? No ?
     Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of
registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ?
    Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the
definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act:
Large accelerated filer                  ?                                                                                                                 Accelerated filer                          ?
Non-accelerated filer                    ?                                                                                                                 Smaller reporting company                  ?
Emerging growth company                 ?
    If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting
standards provided pursuant to Section 13(a) of the Exchange Act. ?
    Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).        Yes ?    No ?
     The aggregate market value of voting stock held by non-affiliates of the registrant, as of June 30, 2018, the last day of the registrant’s most recently completed second fiscal quarter, was
$46.57 billion (based on the closing price for shares of the registrant’s Common Stock as reported by the NASDAQ Global Select Market on June 30, 2018). Shares of Common Stock held by
each executive officer, director, and holder of 5% or more of the outstanding Common Stock have been excluded in that such persons may be deemed to be affiliates. This determination of
affiliate status is not necessarily a conclusive determination for other purposes.
    As of February 12, 2019, there were 172,721,487 shares of the registrant’s Common Stock outstanding.
                                                                       DOCUMENTS INCORPORATED BY REFERENCE
     Portions of the registrant’s Proxy Statement for the 2019 Annual Meeting of Stockholders are incorporated herein by reference in Part III of this Annual Report on Form 10-K to the extent
stated herein. Such proxy statement will be filed with the Securities and Exchange Commission within 120 days of the registrant’s fiscal year ended December 31, 2018.




Tesla, Inc. / 10-K / February 19, 2019                                                        PDF page 1                                                                 Powered by BamSEC.com
                                                                                 Tesla, Inc.
                                                                      Consolidated Balance Sheets
                                                                 (in thousands, except per share data)

                                                                                                             December 31,                  December 31,
                                                                                                                 2018                          2017
Assets
Current assets
     Cash and cash equivalents                                                                           $            3,685,618     $               3,367,914
     Restricted cash                                                                                                    192,551                       155,323
     Accounts receivable, net                                                                                           949,022                       515,381
     Inventory                                                                                                        3,113,446                     2,263,537
     Prepaid expenses and other current assets                                                                          365,671                       268,365
          Total current assets                                                                                        8,306,308                     6,570,520
Operating lease vehicles, net                                                                                         2,089,758                     4,116,604
Solar energy systems, leased and to be leased, net                                                                    6,271,396                     6,347,490
Property, plant and equipment, net                                                                                   11,330,077                    10,027,522
Intangible assets, net                                                                                                  282,492                       361,502
Goodwill                                                                                                                 68,159                        60,237
MyPower customer notes receivable, net of current portion                                                               421,548                       456,652
Restricted cash, net of current portion                                                                                 398,219                       441,722
Other assets                                                                                                            571,657                       273,123
          Total assets                                                                                   $           29,739,614     $              28,655,372
Liabilities
Current liabilities
     Accounts payable                                                                                    $            3,404,451     $               2,390,250
     Accrued liabilities and other                                                                                    2,094,253                     1,731,366
     Deferred revenue                                                                                                   630,292                     1,015,253
     Resale value guarantees                                                                                            502,840                       787,333
     Customer deposits                                                                                                  792,601                       853,919
     Current portion of long-term debt and capital leases                                                             2,567,699                       796,549
     Current portion of promissory notes issued to related parties                                                           —                        100,000
          Total current liabilities                                                                                   9,992,136                     7,674,670
Long-term debt and capital leases, net of current portion                                                             9,403,672                     9,418,319
Deferred revenue, net of current portion                                                                                990,873                     1,177,799
Resale value guarantees, net of current portion                                                                         328,926                     2,309,222
Other long-term liabilities                                                                                           2,710,403                     2,442,970
          Total liabilities                                                                                          23,426,010                    23,022,980
Commitments and contingencies (Note 17)
Redeemable noncontrolling interests in subsidiaries                                                                     555,964                       397,734
Convertible senior notes (Note 13)                                                                                           —                             70
Equity
Stockholders' equity
     Preferred stock; $0.001 par value; 100,000 shares authorized;
       no shares issued and outstanding                                                                                      —                             —
     Common stock; $0.001 par value; 2,000,000 shares authorized; 172,603 and
       168,797 shares issued and outstanding as of December 31, 2018 and 2017,
       respectively                                                                                                         173                           169
     Additional paid-in capital                                                                                      10,249,120                     9,178,024
     Accumulated other comprehensive (loss) income                                                                       (8,218 )                      33,348
     Accumulated deficit                                                                                             (5,317,832 )                  (4,974,299 )
          Total stockholders' equity                                                                                  4,923,243                     4,237,242
Noncontrolling interests in subsidiaries                                                                                834,397                       997,346
          Total liabilities and equity                                                                   $           29,739,614     $              28,655,372


                                    The accompanying notes are an integral part of these consolidated financial statements.



                                                                                     72




Tesla, Inc. / 10-K / February 19, 2019                                           PDF page 75                                            Powered by BamSEC.com
                                                                          Tesla, Inc.
                                                          Consolidated Statements of Operations
                                                           (in thousands, except per share data)

                                                                                                                   Year Ended December 31,
                                                                                                   2018                     2017                  2016
Revenues
    Automotive sales                                                                        $     17,631,522         $      8,534,752        $     5,589,007
    Automotive leasing                                                                               883,461                1,106,548                761,759
        Total automotive revenues                                                                 18,514,983                9,641,300              6,350,766
    Energy generation and storage                                                                  1,555,244                1,116,266                181,394
    Services and other                                                                             1,391,041                1,001,185                467,972
        Total revenues                                                                            21,461,268               11,758,751              7,000,132
Cost of revenues
    Automotive sales                                                                              13,685,572                 6,724,480             4,268,087
    Automotive leasing                                                                               488,425                   708,224               481,994
        Total automotive cost of revenues                                                         14,173,997                 7,432,704             4,750,081
    Energy generation and storage                                                                  1,364,896                   874,538               178,332
    Services and other                                                                             1,880,354                 1,229,022               472,462
        Total cost of revenues                                                                    17,419,247                 9,536,264             5,400,875
Gross profit                                                                                       4,042,021                 2,222,487             1,599,257
Operating expenses
    Research and development                                                                       1,460,370                 1,378,073               834,408
    Selling, general and administrative                                                            2,834,491                 2,476,500             1,432,189
    Restructuring and other                                                                          135,233                        —                      —
        Total operating expenses                                                                   4,430,094                 3,854,573             2,266,597
Loss from operations                                                                                (388,073)               (1,632,086)             (667,340)
Interest income                                                                                       24,533                    19,686                 8,530
Interest expense                                                                                    (663,071)                 (471,259)             (198,810)
Other income (expense), net                                                                           21,866                  (125,373)              111,272
Loss before income taxes                                                                          (1,004,745)               (2,209,032)             (746,348)
Provision for income taxes                                                                            57,837                    31,546                26,698
Net loss                                                                                          (1,062,582)               (2,240,578)             (773,046)
Net loss attributable to noncontrolling interests and
  redeemable noncontrolling interests in subsidiaries                                                (86,491)                 (279,178)              (98,132)
Net loss attributable to common stockholders                                                $       (976,091)        $      (1,961,400)      $      (674,914)
Net loss per share of common stock attributable
  to common stockholders
        Basic                                                                               $             (5.72)     $          (11.83)      $           (4.68)
        Diluted                                                                             $             (5.72)     $          (11.83)      $           (4.68)
Weighted average shares used in computing net loss
  per share of common stock
        Basic                                                                                        170,525                  165,758               144,212
        Diluted                                                                                      170,525                  165,758               144,212

                                    The accompanying notes are an integral part of these consolidated financial statements.




                                                                              73




Tesla, Inc. / 10-K / February 19, 2019                                   PDF page 76                                                     Powered by BamSEC.com
                                                                                             Tesla, Inc.
                                                                              Consolidated Statements of Cash Flows
                                                                                          (in thousands)

                                                                                                                                     Year Ended December 31,
                                                                                                                 2018                         2017                     2016
Cash Flows from Operating Activities
Net loss                                                                                                    $         (1,062,582 )     $         (2,240,578 )    $            (773,046 )
Adjustments to reconcile net loss to net cash provided by (used in) operating activities:
      Depreciation, amortization and impairment                                                                       1,901,050                   1,636,003                   947,099
      Stock-based compensation                                                                                          749,024                     466,760                   334,225
      Amortization of debt discounts and issuance costs                                                                 158,730                      91,037                    94,690
      Inventory write-downs                                                                                              85,272                     131,665                    65,520
      Loss on disposals of fixed assets                                                                                 161,361                     105,770                    34,633
      Foreign currency transaction (gains) losses                                                                        (1,511 )                    52,309                   (29,183 )
      Loss (gain) related to SolarCity acquisition                                                                           —                       57,746                   (88,727 )
      Non-cash interest and other operating activities                                                                   48,507                     135,237                   (15,179 )
      Changes in operating assets and liabilities, net of effect of business combinations:
         Accounts receivable                                                                                            (496,732 )                  (24,635 )               (216,565 )
         Inventory                                                                                                    (1,023,264 )                 (178,850 )               (632,867 )
         Operating lease vehicles                                                                                       (214,747 )               (1,522,573 )             (1,832,836 )
         Prepaid expenses and other current assets                                                                       (82,125 )                  (72,084 )                 56,806
         Other assets and MyPower customer notes receivable                                                             (207,409 )                  (15,453 )                (49,353 )
         Accounts payable and accrued liabilities                                                                      1,722,850                    388,206                  750,640
         Deferred revenue                                                                                                406,661                    468,902                  382,962
         Customer deposits                                                                                               (96,685 )                  170,027                  388,361
         Resale value guarantee                                                                                         (110,564 )                  208,718                  326,934
         Other long-term liabilities                                                                                     159,966                     81,139                  132,057
            Net cash provided by (used in) operating activities                                                        2,097,802                    (60,654 )               (123,829 )
Cash Flows from Investing Activities
Purchases of property and equipment excluding capital leases, net of sales                                            (2,100,724 )               (3,414,814 )             (1,280,802 )
Maturities of short-term marketable securities                                                                                —                          —                    16,667
Purchases of solar energy systems, leased and to be leased                                                              (218,792 )                 (666,540 )               (159,669 )
Business combinations, net of cash acquired                                                                              (17,912 )                 (114,523 )                342,719
            Net cash used in investing activities                                                                     (2,337,428 )               (4,195,877 )             (1,081,085 )
Cash Flows from Financing Activities
Proceeds from issuances of common stock in public offerings                                                                   —                     400,175                1,701,734
Proceeds from issuances of convertible and other debt                                                                  6,176,173                  7,138,055                2,852,964
Repayments of convertible and other debt                                                                              (5,247,057 )               (3,995,484 )             (1,857,594 )
Repayments of borrowings issued to related parties                                                                      (100,000 )                 (165,000 )                     —
Collateralized lease (repayments) borrowings                                                                            (559,167 )                  511,321                  769,709
Proceeds from exercises of stock options and other stock issuances                                                       295,722                    259,116                  163,817
Principal payments on capital leases                                                                                    (180,805 )                 (103,304 )                (46,889 )
Common stock and debt issuance costs                                                                                     (14,973 )                  (63,111 )                (20,042 )
Purchases of convertible note hedges                                                                                          —                    (204,102 )                     —
Proceeds from settlement of convertible note hedges                                                                           —                     287,213                       —
Proceeds from issuances of warrants                                                                                           —                      52,883                       —
Payments for settlements of warrants                                                                                         (11 )                 (230,385 )                     —
Proceeds from investments by noncontrolling interests in subsidiaries                                                    437,134                    789,704                  201,527
Distributions paid to noncontrolling interests in subsidiaries                                                          (227,304 )                 (261,844 )                (21,250 )
Payments for buy-outs of noncontrolling interests in subsidiaries                                                         (5,957 )                     (373 )                     —
            Net cash provided by financing activities                                                                    573,755                  4,414,864                3,743,976
Effect of exchange rate changes on cash and cash equivalents and restricted cash                                         (22,700 )                   39,726                   (6,553 )
Net increase in cash and cash equivalents and restricted cash                                                            311,429                    198,059                2,532,509
Cash and cash equivalents and restricted cash, beginning of period                                                     3,964,959                  3,766,900                1,234,391
Cash and cash equivalents and restricted cash, end of period                                                $          4,276,388       $          3,964,959      $         3,766,900
Supplemental Non-Cash Investing and Financing Activities
Shares issued in connection with business combinations and assumed vested awards                            $                —         $            10,528       $        2,145,977
Acquisitions of property and equipment included in liabilities                                              $           249,141        $           914,108       $          663,771
Estimated fair value of facilities under build-to-suit leases                                               $            94,445        $           313,483       $          307,879
Supplemental Disclosures
Cash paid during the period for interest, net of amounts capitalized                                        $           380,836        $           182,571       $              38,693
Cash paid during the period for taxes, net of refunds                                                       $            35,409        $            65,695       $              16,385


                                            The accompanying notes are an integral part of these consolidated financial statements.

                                                                                                 76




Tesla, Inc. / 10-K / February 19, 2019                                                       PDF page 79                                                      Powered by BamSEC.com
Warranties
        We provide a manufacturer’s warranty on all new and used vehicles, production powertrain components and systems and energy storage
products we sell. In addition, we also provide a warranty on the installation and components of the solar energy systems we sell for periods
typically between 10 to 30 years. We accrue a warranty reserve for the products sold by us, which includes our best estimate of the projected costs
to repair or replace items under warranties and recalls when identified. These estimates are based on actual claims incurred to date and an estimate
of the nature, frequency and costs of future claims. These estimates are inherently uncertain given our relatively short history of sales, and changes
to our historical or projected warranty experience may cause material changes to the warranty reserve in the future. The warranty reserve does not
include projected warranty costs associated with our vehicles subject to lease accounting and our solar energy systems under lease contracts or
PPAs, as the costs to repair these warranty claims are expensed as incurred. The portion of the warranty reserve expected to be incurred within the
next 12 months is included within accrued liabilities and other while the remaining balance is included within other long-term liabilities on the
consolidated balance sheet. Due to the adoption of the new revenue standard, automotive sales with resale value guarantees that were previously
recorded within operating lease assets require a corresponding warranty accrual, which is included in the table below. Warranty expense is
recorded as a component of cost of revenues in the consolidated statements of operations. Accrued warranty activity consisted of the following (in
thousands):

                                                                                                 Year Ended December 31,
                                                                                        2018              2017               2016
                 Accrued warranty—beginning of period                               $    401,790 $          266,655 $          180,754
                 Assumed warranty liability from acquisition                                  —               4,737             31,366
                 Warranty costs incurred                                                (209,124)          (122,510)           (79,147)
                 Net changes in liability for pre-existing
                   warranties, including expirations and
                   foreign exchange impact                                               (26,294)              4,342           (20,084)
                 Additional warranty accrued from adoption
                   of the new revenue standard                                            37,139                 —                  —
                 Provision for warranty                                                  544,315            248,566            153,766
                 Accrued warranty—end of period                                     $    747,826     $      401,790     $      266,655

        For the years ended December 31, 2018, 2017, and 2016, warranty costs incurred for vehicles accounted for as operating leases or
collateralized debt arrangements were $21.9 million, $35.5 million and $19.0 million, respectively.

         Solar Energy System Performance Guarantees
         We guarantee a specified minimum solar energy production output for certain solar energy systems leased or sold to customers, generally
for a term of up to 30 years. We monitor the solar energy systems to ensure that these outputs are being achieved. We evaluate if any amounts are
due to our customers and make any payments periodically as specified in the customer agreements. As of December 31, 2018 and 2017, we had
recognized a liability of $7.5 million and $6.3 million, respectively, within accrued liabilities and other on the consolidated balance sheets, related
to these guarantees based on our assessment of the exposures.

         Solar Renewable Energy Credits
         We account for solar renewable energy credits (“SRECs”) when they are purchased by us or sold to third-parties. For SRECs generated by
solar energy systems owned by us and minted by government agencies, we do not recognize any specifically identifiable costs as there are no
specific incremental costs incurred to generate the SRECs. For SRECs purchased by us, we record these SRECs at their cost, subject to impairment
testing. We recognize revenue from the sale of an SREC when the SREC is transferred to the buyer, and the cost of the SREC, if any, is then
recorded to cost of revenue.

                                                                          94




Tesla, Inc. / 10-K / February 19, 2019                                PDF page 97                                                Powered by BamSEC.com
                                                                 SIGNATURES
       Pursuant to the requirements of Section 13 or 15(d) the Securities Exchange Act of 1934, the registrant has duly caused this report to be
signed on its behalf by the undersigned, thereunto duly authorized.

                                                                                                                     Tesla, Inc.

Date: February 19, 2019                                                                                            /s/ Elon Musk
                                                                                                                     Elon Musk
                                                                                                             Chief Executive Officer
                                                                                                           (Principal Executive Officer)

        Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf
of the registrant and in the capacities and on the dates indicated.

                            Signature                                                Title                                         Date

                                                         Chief Executive Officer and Director (Principal Executive
/s/ Elon Musk                                            Officer)                                                           February 19, 2019
   Elon Musk
                                                         Chief Financial Officer (Principal Financial Officer and
/s/ Deepak Ahuja                                         Principal Accounting Officer)                                      February 19, 2019
   Deepak Ahuja
/s/ Brad W. Buss                                         Director                                                           February 19, 2019
   Brad W. Buss
/s/ Robyn Denholm                                        Director                                                           February 19, 2019
   Robyn Denholm
/s/ Ira Ehrenpreis                                       Director                                                           February 19, 2019
   Ira Ehrenpreis
/s/ Lawrence J. Ellison                                  Director                                                           February 19, 2019
   Lawrence J. Ellison
/s/ Antonio J. Gracias                                   Director                                                           February 19, 2019
   Antonio J. Gracias
/s/ James Murdoch                                        Director                                                           February 19, 2019
   James Murdoch
/s/ Kimbal Musk                                          Director                                                           February 19, 2019
   Kimbal Musk
/s/ Linda Johnson Rice                                   Director                                                           February 19, 2019
   Linda Johnson Rice
/s/ Kathleen Wilson-Thompson                             Director                                                           February 19, 2019
   Kathleen Wilson-Thompson
                                                         Director
   Stephen T. Jurvetson

                                                                        173




Tesla, Inc. / 10-K / February 19, 2019                              PDF page 176                                              Powered by BamSEC.com
Tesla Q1 2019 Vehicle Production & Deliveries
April 4, 2019

PALO ALTO, Calif., April 03, 2019 (GLOBE NEWSWIRE) -- In the first quarter, we produced approximately 77,100 total vehicles, consisting of 62,950
Model 3 and 14,150 Model S and X.

Deliveries were approximately 63,000 vehicles, which was 110% more than the same quarter last year, but 31% less than last quarter. This included
approximately 50,900 Model 3 and 12,100 Model S and X.

Due to a massive increase in deliveries in Europe and China, which at times exceeded 5x that of prior peak delivery levels, and many challenges
encountered for the first time, we had only delivered half of the entire quarter’s numbers by March 21, ten days before end of quarter. This caused a
large number of vehicle deliveries to shift to the second quarter. At the end of the first quarter, approximately 10,600 vehicles were in transit to
customers globally.

Because of the lower than expected delivery volumes and several pricing adjustments, we expect Q1 net income to be negatively impacted. Even so,
we ended the quarter with sufficient cash on hand.

In North America, Model 3 was yet again the best-selling mid-sized premium sedan, selling 60% more units than the runner up. Inventory of Model 3
vehicles in North America remains exceptionally low, reaching about two weeks of supply at the end of Q1, compared to the industry average of 2-3
months.

Despite pull forward of demand from Q1 2019 into Q4 2018 due to the step down in the federal tax credit, US orders for Model 3 vehicles significantly
outpaced what we were able to deliver in Q1. We reaffirm our prior guidance of 360,000 to 400,000 vehicle deliveries in 2019.

Given that Tesla vehicle production currently occurs entirely from one factory in the San Francisco Bay Area, but must be delivered to customers all
around the world, production could be significantly higher than deliveries, as it was this quarter, when production exceeded deliveries by 22%.

We’ve just begun the global expansion of Model 3, and we want to thank our employees for their hard work and our customers for supporting our
mission. We are doing everything we can to deliver cars globally as quickly as possible and look forward to continuing to scale deliveries throughout
the year.

***************

Our net income and cash flow results will be announced along with the rest of our financial performance when we announce Q1 earnings. Our delivery
count should be viewed as slightly conservative, as we only count a car as delivered if it is transferred to the customer and all paperwork is correct. We
count a produced but undelivered vehicle to be in transit if the related customer has placed an order or paid the full purchase price for such vehicle.
Final numbers could vary by up to 0.5%. Tesla vehicle deliveries represent only one measure of the company’s financial performance and should not
be relied on as an indicator of quarterly financial results, which depend on a variety of factors, including the cost of sales, foreign exchange
movements and mix of directly leased vehicles.

Forward-Looking Statements

Certain statements herein, including statements regarding expected future vehicle deliveries and production and our expected financial results, are
“forward-looking statements” that are subject to risks and uncertainties. These forward-looking statements are based on management’s current
expectations. Various important factors could cause actual results to differ materially, including the risks identified in our SEC filings. Tesla disclaims
any obligation to update this information.




Source: Tesla, Inc.
                                           UNITED STATES
                               SECURITIES AND EXCHANGE COMMISSION
                                                                        Washington, D.C. 20549

                                                                            FORM 10-Q
(Mark One)
?       QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
        ACT OF 1934
                                                            For the quarterly period ended March 31, 2019
                                                                                       OR
?       TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
        ACT OF 1934
                                                                   Commission File Number: 001-34756

                                                                          Tesla, Inc.
                                                         (Exact name of registrant as specified in its charter)
                                      Delaware                                                                           XX-XXXXXXX
                              (State or other jurisdiction of                                                           (I.R.S. Employer
                             incorporation or organization)                                                            Identification No.)

                              3500 Deer Creek Road
                               Palo Alto, California                                                                        94304
                        (Address of principal executive offices)                                                          (Zip Code)

                                                                                 (650) 681-5000
                                                                (Registrant’s telephone number, including area code)

       Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange
Act of 1934 (“Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and
(2) has been subject to such filing requirements for the past 90 days. Yes ? No ?
      Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to
Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required
to submit such files). Yes ? No ?
     Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting
company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company”, and
“emerging growth company” in Rule 12b-2 of the Exchange Act:
Large accelerated filer               ?                                                                                             Accelerated filer           ?
Non-accelerated filer                 ?                                                                                             Smaller reporting company   ?

Emerging growth company               ?
      If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying
with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ?
        Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).                     Yes ?      No ?
        As of April 22, 2019, there were 173,720,801 shares of the registrant’s common stock outstanding.




Tesla, Inc. / 10-Q / April 29, 2019                                                 PDF page 1                                                Powered by BamSEC.com
PART I. FINANCIAL INFORMATION
ITEM 1. FINANCIAL STATEMENTS

                                                                                 Tesla, Inc.
                                                                      Consolidated Balance Sheets
                                                                 (in thousands, except for par values)
                                                                              (unaudited)

                                                                                                                  March 31,                December 31,
                                                                                                                    2019                       2018
Assets
Current assets
     Cash and cash equivalents                                                                              $            2,198,169     $           3,685,618
     Restricted cash                                                                                                       130,950                   192,551
     Accounts receivable, net                                                                                            1,046,945                   949,022
     Inventory                                                                                                           3,836,850                 3,113,446
     Prepaid expenses and other current assets                                                                             464,908                   365,671
          Total current assets                                                                                           7,677,822                 8,306,308
Operating lease vehicles, net                                                                                            1,972,502                 2,089,758
Solar energy systems, net                                                                                                6,241,637                 6,271,396
Property, plant and equipment, net                                                                                       9,850,929                11,330,077
Operating lease right-of-use assets                                                                                      1,253,027                        —
Intangible assets, net                                                                                                     273,568                   282,492
Goodwill                                                                                                                    74,312                    68,159
MyPower customer notes receivable, net of current portion                                                                  413,181                   421,548
Restricted cash, net of current portion                                                                                    353,679                   398,219
Other assets                                                                                                               801,867                   571,657
          Total assets                                                                                      $           28,912,524     $          29,739,614
Liabilities
Current liabilities
     Accounts payable                                                                                       $            3,248,827     $           3,404,451
     Accrued liabilities and other                                                                                       2,276,951                 2,094,253
     Deferred revenue                                                                                                      762,810                   630,292
     Resale value guarantees                                                                                               480,225                   502,840
     Customer deposits                                                                                                     768,276                   792,601
     Current portion of long-term debt and finance leases                                                                1,705,711                 2,567,699
          Total current liabilities                                                                                      9,242,800                 9,992,136
Long-term debt and finance leases, net of current portion                                                                9,787,950                 9,403,672
Deferred revenue, net of current portion                                                                                 1,157,343                   990,873
Resale value guarantees, net of current portion                                                                            211,390                   328,926
Other long-term liabilities                                                                                              2,475,135                 2,710,403
          Total liabilities                                                                                             22,874,618                23,426,010
Commitments and contingencies (Note 13)
Redeemable noncontrolling interests in subsidiaries                                                                        570,284                   555,964
Equity
Stockholders' equity
     Preferred stock; $0.001 par value; 100,000 shares authorized;
       no shares issued and outstanding                                                                                         —                         —
     Common stock; $0.001 par value; 2,000,000 shares authorized; 173,682 and
       172,603 shares issued and outstanding as of March 31, 2019 and December 31,
       2018, respectively                                                                                                      174                       173
     Additional paid-in capital                                                                                         10,563,746                10,249,120
     Accumulated other comprehensive loss                                                                                  (35,019 )                  (8,218 )
     Accumulated deficit                                                                                                (5,923,305 )              (5,317,832 )
          Total stockholders' equity                                                                                     4,605,596                 4,923,243
Noncontrolling interests in subsidiaries                                                                                   862,026                   834,397
          Total liabilities and equity                                                                      $           28,912,524     $          29,739,614


                                      The accompanying notes are an integral part of these consolidated financial statements.


                                                                                         4




Tesla, Inc. / 10-Q / April 29, 2019                                                  PDF page 4                                        Powered by BamSEC.com
                                                                            Tesla, Inc.
                                                            Consolidated Statements of Operations
                                                             (in thousands, except per share data)
                                                                         (unaudited)

                                                                                                                     Three Months Ended March 31,
                                                                                                                     2019                    2018
Revenues
    Automotive sales                                                                                        $          3,508,741     $         2,561,881
    Automotive leasing                                                                                                   215,120                 173,436
        Total automotive revenues                                                                                      3,723,861               2,735,317
    Energy generation and storage                                                                                        324,661                 410,022
    Services and other                                                                                                   492,942                 263,412
        Total revenues                                                                                                 4,541,464               3,408,751
Cost of revenues
    Automotive sales                                                                                                   2,856,209               2,091,397
    Automotive leasing                                                                                                   117,092                 104,496
        Total automotive cost of revenues                                                                              2,973,301               2,195,893
    Energy generation and storage                                                                                        316,887                 375,363
    Services and other                                                                                                   685,533                 380,969
        Total cost of revenues                                                                                         3,975,721               2,952,225
Gross profit                                                                                                             565,743                 456,526
Operating expenses
    Research and development                                                                                             340,174                367,096
    Selling, general and administrative                                                                                  703,929                686,404
    Restructuring and other                                                                                               43,471                      —
        Total operating expenses                                                                                       1,087,574               1,053,500
Loss from operations                                                                                                    (521,831)               (596,974)
Interest income                                                                                                            8,762                   5,214
Interest expense                                                                                                        (157,453)               (149,546)
Other income (expense), net                                                                                               25,750                 (37,716)
Loss before income taxes                                                                                                (644,772)               (779,022)
Provision for income taxes                                                                                                22,873                   5,605
Net loss                                                                                                                (667,645)               (784,627)
Net income (loss) attributable to noncontrolling interests and
  redeemable noncontrolling interests in subsidiaries                                                                     34,490                 (75,076)
Net loss attributable to common stockholders                                                                $           (702,135)    $          (709,551)
Net loss per share of common stock attributable
  to common stockholders
        Basic                                                                                               $              (4.10)    $              (4.19)
        Diluted                                                                                             $              (4.10)    $              (4.19)
Weighted average shares used in computing net loss
  per share of common stock
        Basic                                                                                                            172,989                169,146
        Diluted                                                                                                          172,989                169,146

                                      The accompanying notes are an integral part of these consolidated financial statements.



                                                                                5




Tesla, Inc. / 10-Q / April 29, 2019                                         PDF page 5                                              Powered by BamSEC.com
                                                                                             Tesla, Inc.
                                                                              Consolidated Statements of Cash Flows
                                                                                          (in thousands)
                                                                                            (unaudited)

                                                                                                                           Three Months Ended March 31,
                                                                                                                           2019                    2018
Cash Flows from Operating Activities
Net loss                                                                                                              $         (667,645 )    $            (784,627 )
Adjustments to reconcile net loss to net cash used in operating activities:
      Depreciation, amortization and impairment                                                                                  467,577                    416,233
      Stock-based compensation                                                                                                   208,378                    141,639
      Amortization of debt discounts and issuance costs                                                                           40,108                     39,345
      Inventory write-downs                                                                                                       80,843                     18,546
      Loss on disposals of fixed assets                                                                                           18,421                     52,237
      Foreign currency transaction (gains) losses                                                                                (39,130 )                   47,661
      Non-cash interest and other operating activities                                                                           116,050                     (3,984 )
      Operating cash flow related to repayment of discounted convertible notes                                                  (188,107 )                       —
      Changes in operating assets and liabilities, net of effect of business combinations:
         Accounts receivable                                                                                                     (99,640 )                 (169,142 )
         Inventory                                                                                                              (809,152 )                 (322,081 )
         Operating lease vehicles                                                                                                 13,012                    (97,196 )
         Prepaid expenses and other current assets                                                                               (46,103 )                  (50,001 )
         Other non-current assets                                                                                                 28,064                    (57,583 )
         Accounts payable and accrued liabilities                                                                                (27,577 )                  317,983
         Deferred revenue                                                                                                        317,888                     45,795
         Customer deposits                                                                                                       (25,173 )                   67,359
         Resale value guarantee                                                                                                  (47,394 )                       —
         Other long-term liabilities                                                                                              19,974                    (60,560 )
            Net cash used in operating activities                                                                               (639,606 )                 (398,376 )
Cash Flows from Investing Activities
Purchases of property and equipment excluding finance leases, net of sales                                                      (279,932 )                 (655,662 )
Purchases of solar energy systems                                                                                                (25,261 )                  (72,975 )
Business combinations, net of cash acquired                                                                                         (650 )                       —
            Net cash used in investing activities                                                                               (305,843 )                 (728,637 )
Cash Flows from Financing Activities
Proceeds from issuances of convertible and other debt                                                                           1,494,066                  1,775,481
Repayments of convertible and other debt                                                                                       (1,970,709 )               (1,389,388 )
Repayments of borrowings issued to related parties                                                                                     —                     (17,500 )
Collateralized lease (repayments) borrowings                                                                                     (133,891 )                  (87,092 )
Proceeds from exercises of stock options and other stock issuances                                                                 77,953                     94,018
Principal payments on finance leases                                                                                              (66,656 )                  (18,787 )
Common stock and debt issuance costs                                                                                               (7,757 )                   (2,913 )
Proceeds from investments by noncontrolling interests in subsidiaries                                                              46,821                     73,704
Distributions paid to noncontrolling interests in subsidiaries                                                                    (85,257 )                  (52,942 )
Payments for buy-outs of noncontrolling interests in subsidiaries                                                                  (7,589 )                   (2,921 )
            Net cash (used in) provided by financing activities                                                                  (653,019 )                  371,660
Effect of exchange rate changes on cash and cash equivalents and restricted cash                                                    4,878                     10,102
Net decrease in cash and cash equivalents and restricted cash                                                                  (1,593,590 )                 (745,251 )
Cash and cash equivalents and restricted cash, beginning of period                                                              4,276,388                  3,964,959
Cash and cash equivalents and restricted cash, end of period                                                          $         2,682,798     $            3,219,708
Supplemental Non-Cash Investing and Financing Activities
Acquisitions of property and equipment included in liabilities                                                        $          119,903      $             286,975
Estimated fair value of facilities under build-to-suit leases                                                         $               —       $              56,169


                                            The accompanying notes are an integral part of these consolidated financial statements.



                                                                                                 8




Tesla, Inc. / 10-Q / April 29, 2019                                                          PDF page 8                                       Powered by BamSEC.com
Warranties
       We provide a manufacturer’s warranty on all new and used vehicles, production powertrain components and systems and energy storage
products we sell. In addition, we also provide a warranty on the installation and components of the solar energy systems we sell for periods
typically between 10 to 30 years. We accrue a warranty reserve for the products sold by us, which includes our best estimate of the projected costs
to repair or replace items under warranties and recalls when identified. These estimates are based on actual claims incurred to date and an estimate
of the nature, frequency and costs of future claims. These estimates are inherently uncertain given our relatively short history of sales, and changes
to our historical or projected warranty experience may cause material changes to the warranty reserve in the future. The warranty reserve does not
include projected warranty costs associated with our vehicles subject to lease accounting and our solar energy systems under lease contracts or
PPAs, as the costs to repair these warranty claims are expensed as incurred. The portion of the warranty reserve expected to be incurred within the
next 12 months is included within accrued liabilities and other while the remaining balance is included within other long-term liabilities on the
consolidated balance sheet. Warranty expense is recorded as a component of cost of revenues in the consolidated statements of operations.
Accrued warranty activity consisted of the following (in thousands):

                                                                                                                 Three Months Ended March 31,
                                                                                                                 2019                    2018
Accrued warranty—beginning of period                                                                     $            747,826     $             401,790
Warranty costs incurred                                                                                               (54,189)                  (44,681)
Net changes in liability for pre-existing warranties, including expirations and
  foreign exchange impact                                                                                              37,750                       501
Additional warranty accrued from adoption of the new revenue standard                                                      —                     37,139
Provision for warranty                                                                                                112,521                    71,117
Accrued warranty—end of period                                                                           $            843,908     $             465,866

       For the three months ended March 31, 2019 and 2018, warranty costs incurred for vehicles accounted for as operating leases or
collateralized debt arrangements were $5.6 million and $5.8 million, respectively.

Recent Accounting Pronouncements
        Recently issued accounting pronouncements not yet adopted
       In June 2016, the FASB issued ASU No. 2016-13, Measurement of Credit Losses on Financial Instruments, to require financial assets
carried at amortized cost to be presented at the net amount expected to be collected based on historical experience, current conditions and
forecasts. Subsequently, the FASB issued ASU No. 2018-19, Codification Improvements to Topic 326, to clarify that receivables arising from
operating leases are within the scope of lease accounting standards. The ASUs are effective for interim and annual periods beginning after
December 15, 2019, with early adoption permitted. Adoption of the ASUs is on a modified retrospective basis. We are currently obtaining an
understanding of the ASUs and plan to adopt them on January 1, 2020.
       In January 2017, the FASB issued ASU No. 2017-04, Simplifying the Test for Goodwill Impairment, to simplify the test for goodwill
impairment by removing Step 2. An entity will, therefore, perform the goodwill impairment test by comparing the fair value of a reporting unit
with its carrying amount and recognizing an impairment charge for the amount by which the carrying amount exceeds the fair value, not to exceed
the total amount of goodwill allocated to the reporting unit. An entity still has the option to perform a qualitative assessment to determine if the
quantitative impairment test is necessary. The ASU is effective for interim and annual periods beginning after December 15, 2019, with early
adoption permitted. Adoption of the ASU is prospective. We are currently obtaining an understanding of the ASU and plan to adopt the ASU
prospectively on January 1, 2020. The ASU is currently not expected to have a material impact on our consolidated financial statements.
        In August 2018, the FASB issued ASU No. 2018-15, Customer’s Accounting for Implementation Costs Incurred in a Cloud Computing
Arrangement that Is a Service Contract. The ASU aligns the requirements for capitalizing implementation costs incurred in a hosting arrangement
that is a service contract with the requirements for capitalizing implementation costs incurred to develop or obtain internal-use software (and
hosting arrangements that include an internal-use software license). The ASU is effective for interim and annual periods beginning after
December 15, 2019, with early adoption permitted. Adoption of the ASU is either retrospective or prospective. We are currently obtaining an
understanding of the ASU and plan to adopt the ASU prospectively on January 1, 2020.

        Recently adopted accounting pronouncements
       In February 2016, the FASB issued ASU No. 2016-02, Leases, to require lessees to recognize all leases, with limited exceptions, on the balance
sheet, while recognition on the statement of operations will remain similar to legacy lease accounting, ASC 840. The ASU also eliminates real estate-
specific provisions and modifies certain aspects of lessor accounting. Subsequently, the FASB issued ASU No. 2018-10, Codification Improvements to
Topic 842, ASU No. 2018-11, Targeted Improvements, ASU No. 2018-20, Narrow-Scope Improvements for Lessors, and ASU 2019-01, Codification
Improvements, to clarify and amend the guidance in ASU No. 2016-02. The ASUs are effective for

                                                                           15




Tesla, Inc. / 10-Q / April 29, 2019                                   PDF page 15                                                 Powered by BamSEC.com
                                                                  SIGNATURES

      Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by
the undersigned thereunto duly authorized.

                                                                           Tesla, Inc.

Date: April 29, 2019                                                                               /s/ Zachary J. Kirkhorn
                                                                                                     Zachary J. Kirkhorn
                                                                                                   Chief Financial Officer
                                                                                               (Principal Financial Officer and
                                                                                                  Duly Authorized Officer)



                                                                         68




Tesla, Inc. / 10-Q / April 29, 2019                                 PDF page 68                                               Powered by BamSEC.com
Tesla Q2 2019 Vehicle Production & Deliveries
July 2, 2019

PALO ALTO, Calif., July 02, 2019 (GLOBE NEWSWIRE) -- In the second quarter, we achieved record production of 87,048 vehicles and record
deliveries of approximately 95,200 vehicles. In addition, we made significant progress streamlining our global logistics and delivery operations at
higher volumes, enabling cost efficiencies and improvements to our working capital position.

                                                        Production             Deliveries
                                Model S/X               14,517                 17,650
                                Model 3                 72,531                 77,550
                                Total                   87,048                 95,200

Orders generated during the quarter exceeded our deliveries, thus we are entering Q3 with an increase in our order backlog. We believe we are well
positioned to continue growing total production and deliveries in Q3.

Customer vehicles in transit at the end of the quarter were over 7,400. Due to the order-to-VIN matching process we described in our Q1 2019
Shareholder Letter, which we extended to Model S and Model X in Q2 to improve process efficiency, this metric has become less relevant. As a result,
we do not plan to disclose the customer vehicles in transit metric going forward.

***************

Our net income and cash flow results will be announced along with the rest of our financial performance when we announce Q2 earnings. Our delivery
count should be viewed as slightly conservative, as we only count a car as delivered if it is transferred to the customer and all paperwork is correct. We
count a produced but undelivered vehicle to be in transit if the related customer has placed an order or paid the full purchase price for such vehicle.
Final numbers could vary by up to 0.5% or more. Tesla vehicle deliveries represent only one measure of the company’s financial performance and
should not be relied on as an indicator of quarterly financial results, which depend on a variety of factors, including the cost of sales, foreign exchange
movements and mix of directly leased vehicles.

Forward-Looking Statements

Certain statements herein, including statements regarding expected future vehicle deliveries and production, are “forward-looking statements” that are
subject to risks and uncertainties. These forward-looking statements are based on management’s current expectations. Various important factors
could cause actual results to differ materially, including the risks identified in our SEC filings. Tesla disclaims any obligation to update this information.




Source: Tesla, Inc.
                                           UNITED STATES
                               SECURITIES AND EXCHANGE COMMISSION
                                                                        Washington, D.C. 20549

                                                                            FORM 10-Q
(Mark One)
    ?    QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
         ACT OF 1934
                                                               For the quarterly period ended June 30, 2019
                                                                                       OR
?       TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
        ACT OF 1934
                                                                   Commission File Number: 001-34756

                                                                          Tesla, Inc.
                                                        (Exact name of registrant as specified in its charter)
                                     Delaware                                                                               XX-XXXXXXX
                             (State or other jurisdiction of                                                               (I.R.S. Employer
                            incorporation or organization)                                                                Identification No.)

                             3500 Deer Creek Road
                              Palo Alto, California                                                                            94304
                        (Address of principal executive offices)                                                             (Zip Code)

                                                                                 (650) 681-5000
                                                                (Registrant’s telephone number, including area code)

        Securities registered pursuant to Section 12(b) of the Act:
                         Title of each class                                   Trading Symbol(s)                   Name of each exchange on which registered
                          Common stock                                               TSLA                             The Nasdaq Global Select Market

       Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange
Act of 1934 (“Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and
(2) has been subject to such filing requirements for the past 90 days. Yes ? No ?
      Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to
Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required
to submit such files). Yes ? No ?
     Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting
company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company”, and
“emerging growth company” in Rule 12b-2 of the Exchange Act:
Large accelerated filer              ?                                                                                               Accelerated filer            ?

Non-accelerated filer                ?                                                                                               Smaller reporting company    ?

Emerging growth company              ?
      If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying
with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ?
        Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).                        Yes ?    No ?
        As of July 22, 2019, there were 179,127,239 shares of the registrant’s common stock outstanding.




Tesla, Inc. / 10-Q / July 29, 2019                                                  PDF page 1                                                   Powered by BamSEC.com
PART I. FINANCIAL INFORMATION
ITEM 1. FINANCIAL STATEMENTS

                                                                           Tesla, Inc.
                                                                  Consolidated Balance Sheets
                                                             (in thousands, except for par values)
                                                                          (unaudited)

                                                                                                                  June 30,              December 31,
                                                                                                                    2019                    2018
Assets
Current assets
    Cash and cash equivalents                                                                              $           4,954,740    $          3,685,618
    Restricted cash                                                                                                      128,006                 192,551
    Accounts receivable, net                                                                                           1,147,100                 949,022
    Inventory                                                                                                          3,382,358               3,113,446
    Prepaid expenses and other current assets                                                                            569,748                 365,671
         Total current assets                                                                                         10,181,952               8,306,308
Operating lease vehicles, net                                                                                          2,069,540               2,089,758
Solar energy systems, net                                                                                              6,200,704               6,271,396
Property, plant and equipment, net                                                                                    10,082,458              11,330,077
Operating lease right-of-use assets                                                                                    1,248,277                      —
Intangible assets, net                                                                                                   327,358                 282,492
Goodwill                                                                                                                 153,475                  68,159
MyPower customer notes receivable, net of current portion                                                                400,308                 421,548
Restricted cash, net of current portion                                                                                  365,547                 398,219
Other assets                                                                                                             842,978                 571,657
         Total assets                                                                                      $          31,872,597    $         29,739,614
Liabilities
Current liabilities
    Accounts payable                                                                                       $           3,133,587    $          3,404,451
    Accrued liabilities and other                                                                                      2,622,943               2,094,253
    Deferred revenue                                                                                                     883,293                 630,292
    Resale value guarantees                                                                                              526,758                 502,840
    Customer deposits                                                                                                    631,107                 792,601
    Current portion of long-term debt and finance leases                                                               1,791,085               2,567,699
         Total current liabilities                                                                                     9,588,773               9,992,136
Long-term debt and finance leases, net of current portion                                                             11,234,401               9,403,672
Deferred revenue, net of current portion                                                                               1,182,042                 990,873
Resale value guarantees, net of current portion                                                                           61,200                 328,926
Other long-term liabilities                                                                                            2,655,720               2,710,403
         Total liabilities                                                                                            24,722,136              23,426,010
Commitments and contingencies (Note 15)
Redeemable noncontrolling interests in subsidiaries                                                                      580,227                555,964
Equity
Stockholders' equity
    Preferred stock; $0.001 par value; 100,000 shares authorized;
      no shares issued and outstanding                                                                                         —                       —
    Common stock; $0.001 par value; 2,000,000 shares authorized; 179,118 and
      172,603 shares issued and outstanding as of June 30, 2019 and December 31,
      2018, respectively                                                                                                     179                     173
    Additional paid-in capital                                                                                        12,052,458              10,249,120
    Accumulated other comprehensive loss                                                                                  (5,605)                 (8,218)
    Accumulated deficit                                                                                               (6,331,639)             (5,317,832)
         Total stockholders' equity                                                                                    5,715,393               4,923,243
Noncontrolling interests in subsidiaries                                                                                 854,841                 834,397
         Total liabilities and equity                                                                      $          31,872,597    $         29,739,614

                                     The accompanying notes are an integral part of these consolidated financial statements.


                                                                               4




Tesla, Inc. / 10-Q / July 29, 2019                                         PDF page 4                                               Powered by BamSEC.com
                                                                           Tesla, Inc.
                                                           Consolidated Statements of Operations
                                                            (in thousands, except per share data)
                                                                        (unaudited)

                                                                                         Three Months Ended June 30,            Six Months Ended June 30,
                                                                                          2019               2018               2019               2018
Revenues
    Automotive sales                                                               $      5,168,027     $    3,117,865     $    8,676,768     $    5,679,746
    Automotive leasing                                                                      208,362            239,816            423,482            413,252
        Total automotive revenues                                                         5,376,389          3,357,681          9,100,250          6,092,998
    Energy generation and storage                                                           368,208            374,408            692,869            784,430
    Services and other                                                                      605,079            270,142          1,098,021            533,554
        Total revenues                                                                    6,349,676          4,002,231         10,891,140          7,410,982
Cost of revenues
    Automotive sales                                                                      4,253,763          2,529,739          7,109,972          4,621,136
    Automotive leasing                                                                      106,322            136,915            223,414            241,411
        Total automotive cost of revenues                                                 4,360,085          2,666,654          7,333,386          4,862,547
    Energy generation and storage                                                           325,523            330,273            642,410            705,636
    Services and other                                                                      743,022            386,374          1,428,555            767,343
        Total cost of revenues                                                            5,428,630          3,383,301          9,404,351          6,335,526
Gross profit                                                                                921,046            618,930          1,486,789          1,075,456
Operating expenses
    Research and development                                                                323,898            386,129            664,072            753,225
    Selling, general and administrative                                                     647,261            750,759          1,351,190          1,437,163
    Restructuring and other                                                                 117,345            103,434            160,816            103,434
        Total operating expenses                                                          1,088,504          1,240,322          2,176,078          2,293,822
Loss from operations                                                                       (167,458)          (621,392)          (689,289)        (1,218,366)
Interest income                                                                              10,362              5,064             19,124             10,278
Interest expense                                                                           (171,979)          (163,582)          (329,432)          (313,128)
Other (expense) income, net                                                                 (40,756)            50,911            (15,006)            13,195
Loss before income taxes                                                                   (369,831)          (728,999)        (1,014,603)        (1,508,021)
Provision for income taxes                                                                   19,431             13,707             42,304             19,312
Net loss                                                                                   (389,262)          (742,706)        (1,056,907)        (1,527,333)
Net income (loss) attributable to noncontrolling interests and
  redeemable noncontrolling interests in subsidiaries                                        19,072            (25,167)            53,562           (100,243)
Net loss attributable to common stockholders                                       $       (408,334) $        (717,539) $      (1,110,469) $      (1,427,090)
Net loss per share of common stock attributable to common
  stockholders
        Basic                                                                      $           (2.31) $           (4.22)             (6.40) $           (8.42)
        Diluted                                                                    $           (2.31) $           (4.22)             (6.40) $           (8.42)
Weighted average shares used in computing net loss per share of
  common stock
        Basic                                                                               176,654            169,997           174,831             169,574
        Diluted                                                                             176,654            169,997           174,831             169,574

                                     The accompanying notes are an integral part of these consolidated financial statements.



                                                                               5




Tesla, Inc. / 10-Q / July 29, 2019                                         PDF page 5                                                  Powered by BamSEC.com
                                                                             Tesla, Inc.
                                                           Consolidated Statements of Cash Flows
                                                                       (in thousands)
                                                                         (unaudited)

                                                                                                                       Six Months Ended June 30,
                                                                                                                    2019                      2018
Cash Flows from Operating Activities
Net loss                                                                                                   $          (1,056,907)    $          (1,527,333)
Adjustments to reconcile net loss to net cash used in operating activities:
    Depreciation, amortization and impairment                                                                          1,046,149                     901,488
    Stock-based compensation                                                                                             418,241                     338,983
    Amortization of debt discounts and issuance costs                                                                     82,123                      74,419
    Inventory write-downs                                                                                                115,672                      46,098
    Loss on disposals of fixed assets                                                                                     47,931                     118,850
    Foreign currency transaction (gains) losses                                                                          (10,848)                      6,185
    Non-cash interest and other operating activities                                                                     158,699                       5,685
    Operating cash flow related to repayment of discounted convertible notes                                            (188,107)                         —
    Changes in operating assets and liabilities, net of effect of business combinations:
       Accounts receivable                                                                                              (168,312)                  (98,509)
       Inventory                                                                                                        (352,428)               (1,055,556)
       Operating lease vehicles                                                                                         (175,898)                 (186,208)
       Prepaid expenses and other current assets                                                                        (139,141)                  (95,194)
       Other non-current assets                                                                                           42,165                   (59,446)
       Accounts payable and accrued liabilities                                                                           49,898                   909,720
       Deferred revenue                                                                                                  476,556                   107,497
       Customer deposits                                                                                                (160,376)                   42,920
       Resale value guarantee                                                                                            (76,332)                  (39,563)
       Other long-term liabilities                                                                                       114,915                   (18,076)
         Net cash provided by (used in) operating activities                                                             224,000                  (528,040)
Cash Flows from Investing Activities
Purchases of property and equipment excluding finance leases, net of sales                                              (529,609)               (1,265,475)
Purchases of solar energy systems                                                                                        (43,458)                 (140,375)
Purchase of intangible assets                                                                                             (5,333)                       —
Business combinations, net of cash acquired                                                                               31,012                    (5,604)
         Net cash used in investing activities                                                                          (547,388)               (1,411,454)
Cash Flows from Financing Activities
Proceeds from issuances of common stock in public offerings                                                              848,232                        —
Proceeds from issuances of convertible and other debt                                                                  5,007,481                 3,043,227
Repayments of convertible and other debt                                                                              (3,700,332)               (2,268,716)
Repayments of borrowings issued to related parties                                                                            —                    (17,500)
Collateralized lease repayments                                                                                         (219,323)                 (200,518)
Proceeds from exercises of stock options and other stock issuances                                                        95,585                   125,071
Principal payments on finance leases                                                                                    (142,571)                  (48,182)
Common stock and debt issuance costs                                                                                     (30,376)                   (3,671)
Purchase of convertible note hedges                                                                                     (475,824)                       —
Proceeds from issuance of warrants                                                                                       174,432                        —
Proceeds from investments by noncontrolling interests in subsidiaries                                                     88,866                   253,037
Distributions paid to noncontrolling interests in subsidiaries                                                          (148,759)                 (109,545)
Payments for buy-outs of noncontrolling interests in subsidiaries                                                         (7,589)                   (2,921)
         Net cash provided by financing activities                                                                     1,489,822                   770,282
Effect of exchange rate changes on cash and cash equivalents and restricted cash                                           5,471                   (12,509)
Net increase (decrease) in cash and cash equivalents and restricted cash                                               1,171,905                (1,181,721)
Cash and cash equivalents and restricted cash, beginning of period                                                     4,276,388                 3,964,959
Cash and cash equivalents and restricted cash, end of period                                               $           5,448,293     $           2,783,238
Supplemental Non-Cash Investing and Financing Activities
Equity issued in connection with business combination                                                      $             207,222     $                    —
Acquisitions of property and equipment included in liabilities                                             $             287,002     $               335,048
Estimated fair value of facilities under build-to-suit leases                                              $                  —      $                61,709

                                     The accompanying notes are an integral part of these consolidated financial statements.

                                                                                   9




Tesla, Inc. / 10-Q / July 29, 2019                                            PDF page 9                                            Powered by BamSEC.com
Operating Lease Vehicles
       Vehicles that are leased as part of our direct vehicle leasing program, vehicles delivered to leasing partners with a resale value guarantee and
a buyback option, as well as vehicles delivered to customers with resale value guarantee where exercise is probable are classified as operating
lease vehicles as the related revenue transactions are treated as operating leases (refer to the Resale Value Guarantees Financing Programs under
ASC 842 section above for details). Operating lease vehicles are recorded at cost less accumulated depreciation. Depreciation is computed using
the straight-line method over the expected operating lease term. The total cost of operating lease vehicles recorded on the consolidated balance
sheets as of June 30, 2019 and December 31, 2018 was $2.51 billion and $2.55 billion, respectively. Accumulated depreciation related to leased
vehicles as of June 30, 2019 and December 31, 2018 was $435.9 million and $457.6 million, respectively.

Warranties
       We provide a manufacturer’s warranty on all new and used vehicles, production powertrain components and systems and energy storage
products we sell. In addition, we also provide a warranty on the installation and components of the solar energy systems we sell for periods
typically between 10 to 30 years. We accrue a warranty reserve for the products sold by us, which includes our best estimate of the projected costs
to repair or replace items under warranties and recalls when identified. These estimates are based on actual claims incurred to date and an estimate
of the nature, frequency and costs of future claims. These estimates are inherently uncertain given our relatively short history of sales, and changes
to our historical or projected warranty experience may cause material changes to the warranty reserve in the future. The warranty reserve does not
include projected warranty costs associated with our vehicles subject to lease accounting and our solar energy systems under lease contracts or
PPAs, as the costs to repair these warranty claims are expensed as incurred. The portion of the warranty reserve expected to be incurred within the
next 12 months is included within accrued liabilities and other while the remaining balance is included within other long-term liabilities on the
consolidated balance sheets. Warranty expense is recorded as a component of cost of revenues in the consolidated statements of operations.
Accrued warranty activity consisted of the following (in thousands):

                                                                                   Three Months Ended June 30,          Six Months Ended June 30,
                                                                                    2019               2018             2019               2018
Accrued warranty—beginning of period                                           $      843,908 $          465,866 $        747,826 $          401,790
Warranty costs incurred                                                               (61,237)           (49,604)        (115,426)           (94,285)
Net changes in liability for pre-existing warranties, including
  expirations and foreign exchange impact                                               5,598            (10,917)          43,348            (10,416)
Additional warranty accrued from adoption of the new revenue
  standard                                                                                 —                  —                —              37,139
Provision for warranty                                                                153,223            118,664          265,744            189,781
Accrued warranty—end of period                                                 $      941,492     $      524,009    $     941,492     $      524,009

       For the three and six months ended June 30, 2019, warranty costs incurred for vehicles accounted for as operating leases or collateralized
debt arrangements were $5.7 million and $11.3 million, respectively, and for the three and six months ended June 30, 2018, such costs were
$7.0 million and $12.8 million, respectively.

Recent Accounting Pronouncements
        Recently issued accounting pronouncements not yet adopted
       In June 2016, the FASB issued ASU No. 2016-13, Measurement of Credit Losses on Financial Instruments, to require financial assets
carried at amortized cost to be presented at the net amount expected to be collected based on historical experience, current conditions and
forecasts. Subsequently, the FASB issued ASU No. 2018-19, Codification Improvements to Topic 326, to clarify that receivables arising from
operating leases are within the scope of lease accounting standards. Further, the FASB issued ASU No. 2019-04 and ASU No. 2019-05 to provide
additional guidance on the credit losses standard. The ASUs are effective for interim and annual periods beginning after December 15, 2019, with
early adoption permitted. Adoption of the ASUs is on a modified retrospective basis. We are currently obtaining an understanding of the ASUs and
plan to adopt them on January 1, 2020.
       In January 2017, the FASB issued ASU No. 2017-04, Simplifying the Test for Goodwill Impairment, to simplify the test for goodwill
impairment by removing Step 2. An entity will, therefore, perform the goodwill impairment test by comparing the fair value of a reporting unit
with its carrying amount and recognizing an impairment charge for the amount by which the carrying amount exceeds the fair value, not to exceed
the total amount of goodwill allocated to the reporting unit. An entity still has the option to perform a qualitative assessment to determine if the
quantitative impairment test is necessary. The ASU is effective for interim and annual periods beginning after December 15, 2019, with early
adoption permitted. Adoption of the ASU is prospective. We plan to adopt the ASU prospectively on January 1, 2020. The ASU is currently not
expected to have a material impact on our consolidated financial statements.

                                                                          16




Tesla, Inc. / 10-Q / July 29, 2019                                   PDF page 16                                                Powered by BamSEC.com
                                                                  SIGNATURES

      Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by
the undersigned thereunto duly authorized.

                                                                           Tesla, Inc.

Date: July 28, 2019                                                                                /s/ Zachary J. Kirkhorn
                                                                                                     Zachary J. Kirkhorn
                                                                                                   Chief Financial Officer
                                                                                               (Principal Financial Officer and
                                                                                                  Duly Authorized Officer)



                                                                         71




Tesla, Inc. / 10-Q / July 29, 2019                                  PDF page 71                                               Powered by BamSEC.com
Tesla Q3 2019 Vehicle Production & Deliveries
October 2, 2019

PALO ALTO, Calif., Oct. 02, 2019 (GLOBE NEWSWIRE) -- In the third quarter, we achieved record production of 96,155 vehicles and record deliveries
of approximately 97,000 vehicles.


                          Production                    Deliveries                 Subject to lease accounting
Model S/X                 16,318                        17,400                     15                                     %
Model 3                   79,837                        79,600                     8                                      %
Total                     96,155                        97,000


In addition, we achieved record net orders in Q3 and are entering Q4 with an increase in our order backlog. As was also the case in Q2, nearly all of
our Model 3 orders were received from customers who did not previously hold a reservation, solidifying the transition to generating strong organic
demand. We are continuing to focus on increasing production to meet that demand.

Our net income and cash flow results will be announced along with the rest of our financial performance when we announce Q3 earnings. Our delivery
count should be viewed as slightly conservative, as we only count a car as delivered if it is transferred to the customer and all paperwork is correct.
Final numbers could vary by up to 0.5% or more. Tesla vehicle deliveries represent only one measure of the company’s financial performance and
should not be relied on as an indicator of quarterly financial results, which depend on a variety of factors, including the cost of sales, foreign exchange
movements and mix of directly leased vehicles.




Source: Tesla, Inc.
                                          UNITED STATES
                              SECURITIES AND EXCHANGE COMMISSION
                                                                      Washington, D.C. 20549

                                                                          FORM 10-Q
(Mark One)
 ?       QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
         ACT OF 1934
                                                       For the quarterly period ended September 30, 2019
                                                                                     OR
 ?       TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
         ACT OF 1934
                                                                  Commission File Number: 001-34756

                                                                        Tesla, Inc.
                                                       (Exact name of registrant as specified in its charter)
                                        Delaware                                                                          XX-XXXXXXX
                            (State or other jurisdiction of                                                              (I.R.S. Employer
                           incorporation or organization)                                                               Identification No.)

                            3500 Deer Creek Road
                             Palo Alto, California                                                                           94304
                       (Address of principal executive offices)                                                            (Zip Code)

                                                                               (650) 681-5000
                                                              (Registrant’s telephone number, including area code)

        Securities registered pursuant to Section 12(b) of the Act:
                        Title of each class                                  Trading Symbol(s)                   Name of each exchange on which registered
                         Common stock                                              TSLA                             The Nasdaq Global Select Market

       Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange
Act of 1934 (“Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and
(2) has been subject to such filing requirements for the past 90 days. Yes ? No ?
      Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to
Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required
to submit such files). Yes ? No ?
     Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting
company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company”, and
“emerging growth company” in Rule 12b-2 of the Exchange Act:
Large accelerated filer                 ?                                                                                          Accelerated filer            ?

Non-accelerated filer                   ?                                                                                          Smaller reporting company    ?

Emerging growth company                 ?
      If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying
with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ?
        Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).                      Yes ?    No ?
        As of October 21, 2019, there were 180,244,858 shares of the registrant’s common stock outstanding.




Tesla, Inc. / 10-Q / October 29, 2019                                             PDF page 1                                                   Powered by BamSEC.com
PART I. FINANCIAL INFORMATION
ITEM 1. FINANCIAL STATEMENTS

                                                                          Tesla, Inc.
                                                                Consolidated Balance Sheets
                                                             (in millions, except for par values)
                                                                         (unaudited)

                                                                                                              September 30,             December 31,
                                                                                                                  2019                      2018
Assets
Current assets
    Cash and cash equivalents                                                                             $              5,338      $              3,686
    Restricted cash                                                                                                        233                       193
    Accounts receivable, net                                                                                             1,128                       949
    Inventory                                                                                                            3,581                     3,113
    Prepaid expenses and other current assets                                                                              660                       366
         Total current assets                                                                                           10,940                     8,307
Operating lease vehicles, net                                                                                            2,253                     2,090
Solar energy systems, net                                                                                                6,168                     6,271
Property, plant and equipment, net                                                                                      10,190                    11,330
Operating lease right-of-use assets                                                                                      1,234                        —
Intangible assets, net                                                                                                     351                       282
Goodwill                                                                                                                   186                        68
MyPower customer notes receivable, net of current portion                                                                  398                       422
Restricted cash, net of current portion                                                                                    255                       398
Other assets                                                                                                               820                       572
         Total assets                                                                                     $             32,795      $             29,740
Liabilities
Current liabilities
    Accounts payable                                                                                      $              3,468      $              3,405
    Accrued liabilities and other                                                                                        2,497                     2,094
    Deferred revenue                                                                                                     1,045                       630
    Resale value guarantees                                                                                                441                       503
    Customer deposits                                                                                                      665                       793
    Current portion of long-term debt and finance leases                                                                 2,030                     2,568
         Total current liabilities                                                                                      10,146                     9,993
Long-term debt and finance leases, net of current portion                                                               11,313                     9,404
Deferred revenue, net of current portion                                                                                 1,140                       991
Resale value guarantees, net of current portion                                                                             38                       329
Other long-term liabilities                                                                                              2,676                     2,710
         Total liabilities                                                                                              25,313                    23,427
Commitments and contingencies (Note 14)
Redeemable noncontrolling interests in subsidiaries                                                                           600                      556
Equity
Stockholders' equity
    Preferred stock; $0.001 par value; 100 shares authorized;
      no shares issued and outstanding                                                                                         —                        —
    Common stock; $0.001 par value; 2,000 shares authorized; 180 and
      173 shares issued and outstanding as of September 30, 2019 and December 31,
      2018, respectively                                                                                                     0                         0
    Additional paid-in capital                                                                                          12,348                    10,249
    Accumulated other comprehensive loss                                                                                  (120)                       (8)
    Accumulated deficit                                                                                                 (6,188)                   (5,318)
         Total stockholders' equity                                                                                      6,040                     4,923
Noncontrolling interests in subsidiaries                                                                                   842                       834
         Total liabilities and equity                                                                     $             32,795      $             29,740

                                    The accompanying notes are an integral part of these consolidated financial statements.


                                                                              4




Tesla, Inc. / 10-Q / October 29, 2019                                     PDF page 4                                                Powered by BamSEC.com
                                                                          Tesla, Inc.
                                                          Consolidated Statements of Operations
                                                           (in millions, except per share data)
                                                                       (unaudited)

                                                                                   Three Months Ended September 30,        Nine Months Ended September 30,
                                                                                       2019               2018                 2019               2018
Revenues
    Automotive sales                                                              $        5,132    $         5,878    $         13,809     $       11,558
    Automotive leasing                                                                       221                221                 644                634
        Total automotive revenues                                                          5,353              6,099              14,453             12,192
    Energy generation and storage                                                            402                399               1,095              1,183
    Services and other                                                                       548                326               1,646                860
        Total revenues                                                                     6,303              6,824              17,194             14,235
Cost of revenues
    Automotive sales                                                                       4,014              4,406              11,124              9,027
    Automotive leasing                                                                       117                119                 340                361
        Total automotive cost of revenues                                                  4,131              4,525              11,464              9,388
    Energy generation and storage                                                            314                330                 956              1,036
    Services and other                                                                       667                445               2,096              1,212
        Total cost of revenues                                                             5,112              5,300              14,516             11,636
Gross profit                                                                               1,191              1,524               2,678              2,599
Operating expenses
    Research and development                                                                 334                351                 998              1,104
    Selling, general and administrative                                                      596                730               1,947              2,167
    Restructuring and other                                                                   —                  27                 161                130
        Total operating expenses                                                             930              1,108               3,106              3,401
Income (loss) from operations                                                                261                416                (428)              (802)
Interest income                                                                               15                  7                  34                 17
Interest expense                                                                            (185)              (175)               (515)              (488)
Other income, net                                                                             85                 23                  70                 36
Income (loss) before income taxes                                                            176                271                (839)            (1,237)
Provision for income taxes                                                                    26                 17                  68                 36
Net income (loss)                                                                            150                254                (907)            (1,273)
Net income (loss) attributable to noncontrolling interests and
  redeemable noncontrolling interests in subsidiaries                                          7                (57)                 60               (157)
Net income (loss) attributable to common stockholders                             $          143    $           311 $              (967) $          (1,116)
Net income (loss) per share of common stock attributable to
  common stockholders
        Basic                                                                     $         0.80    $          1.82                (5.54) $           (6.56)
        Diluted                                                                   $         0.78    $          1.75                (5.54) $           (6.56)
Weighted average shares used in computing net income (loss) per
  share of common stock
        Basic                                                                                179                171                 176                170
        Diluted                                                                              184                178                 176                170

                                    The accompanying notes are an integral part of these consolidated financial statements.



                                                                              5




Tesla, Inc. / 10-Q / October 29, 2019                                     PDF page 5                                                  Powered by BamSEC.com
                                                                             Tesla, Inc.
                                                           Consolidated Statements of Cash Flows
                                                                        (in millions)
                                                                        (unaudited)

                                                                                                                  Nine Months Ended September 30,
                                                                                                                  2019                     2018
Cash Flows from Operating Activities
Net loss                                                                                                  $                   (907)   $             (1,273)
Adjustments to reconcile net loss to net cash provided by operating activities:
    Depreciation, amortization and impairment                                                                             1,577                     1,404
    Stock-based compensation                                                                                                617                       544
    Amortization of debt discounts and issuance costs                                                                       138                       121
    Inventory write-downs                                                                                                   167                        60
    Loss on disposals of fixed assets                                                                                        69                       133
    Foreign currency transaction gains                                                                                     (102)                       (7)
    Non-cash interest and other operating activities                                                                        189                        22
    Operating cash flow related to repayment of discounted convertible notes                                               (188)                       —
    Changes in operating assets and liabilities, net of effect of business combinations:
       Accounts receivable                                                                                                    (150)                   (686)
       Inventory                                                                                                              (485)                 (1,111)
       Operating lease vehicles                                                                                               (467)                   (189)
       Prepaid expenses and other current assets                                                                              (236)                    (31)
       Other non-current assets                                                                                                 46                     (62)
       Accounts payable and accrued liabilities                                                                                142                   1,628
       Deferred revenue                                                                                                        625                     284
       Customer deposits                                                                                                      (114)                     10
       Resale value guarantee                                                                                                 (112)                    (58)
       Other long-term liabilities                                                                                             171                      74
         Net cash provided by operating activities                                                                             980                     863
Cash Flows from Investing Activities
Purchases of property and equipment excluding finance leases, net of sales                                                 (915)                    (1,776)
Purchases of solar energy systems                                                                                           (68)                      (189)
Purchase of intangible assets                                                                                                (5)                        —
Business combinations, net of cash acquired                                                                                 (45)                        (7)
         Net cash used in investing activities                                                                           (1,033)                    (1,972)
Cash Flows from Financing Activities
Proceeds from issuances of common stock in public offerings                                                                 848                         —
Proceeds from issuances of convertible and other debt                                                                     7,119                      3,947
Repayments of convertible and other debt                                                                                 (5,601)                    (3,111)
Repayments of borrowings issued to related parties                                                                           —                        (100)
Collateralized lease repayments                                                                                            (302)                      (343)
Proceeds from exercises of stock options and other stock issuances                                                          167                        220
Principal payments on finance leases                                                                                       (223)                      (106)
Common stock and debt issuance costs                                                                                        (32)                        (5)
Purchase of convertible note hedges                                                                                        (476)                        —
Proceeds from issuance of warrants                                                                                          174                         —
Proceeds from investments by noncontrolling interests in subsidiaries                                                       153                        366
Distributions paid to noncontrolling interests in subsidiaries                                                             (211)                      (179)
Payments for buy-outs of noncontrolling interests in subsidiaries                                                            (8)                        (3)
         Net cash provided by financing activities                                                                        1,608                        686
Effect of exchange rate changes on cash and cash equivalents and restricted cash                                             (6)                       (19)
Net increase (decrease) in cash and cash equivalents and restricted cash                                                  1,549                       (442)
Cash and cash equivalents and restricted cash, beginning of period                                                        4,277                      3,965
Cash and cash equivalents and restricted cash, end of period                                              $               5,826       $              3,523
Supplemental Non-Cash Investing and Financing Activities
Equity issued in connection with business combination                                                     $                   207     $                —
Acquisitions of property and equipment included in liabilities                                            $                   375     $               306
Estimated fair value of facilities under build-to-suit leases                                             $                    —      $                62
                                    The accompanying notes are an integral part of these consolidated financial statements.

                                                                                   9




Tesla, Inc. / 10-Q / October 29, 2019                                         PDF page 9                                              Powered by BamSEC.com
Warranties
       We provide a manufacturer’s warranty on all new and used vehicles, production powertrain components and systems and energy storage
products we sell. In addition, we also provide a warranty on the installation and components of the solar energy systems we sell for periods
typically between 10 to 30 years. We accrue a warranty reserve for the products sold by us, which includes our best estimate of the projected costs
to repair or replace items under warranties and recalls when identified. These estimates are based on actual claims incurred to date and an estimate
of the nature, frequency and costs of future claims. These estimates are inherently uncertain given our relatively short history of sales, and changes
to our historical or projected warranty experience may cause material changes to the warranty reserve in the future. The warranty reserve does not
include projected warranty costs associated with our vehicles subject to lease accounting and our solar energy systems under lease contracts or
PPAs, as the costs to repair these warranty claims are expensed as incurred. The portion of the warranty reserve expected to be incurred within the
next 12 months is included within accrued liabilities and other while the remaining balance is included within other long-term liabilities on the
consolidated balance sheets. Warranty expense is recorded as a component of cost of revenues in the consolidated statements of operations. Due to
the magnitude of our automotive business, accrued warranty balance as of September 30, 2019 was primarily related to our automotive segment.
Accrued warranty activity consisted of the following (in millions):

                                                                               Three Months Ended September 30,        Nine Months Ended September 30,
                                                                                   2019               2018                 2019               2018
Accrued warranty—beginning of period                                           $         941 $              524 $               748 $              402
Warranty costs incurred                                                                  (59)               (54)               (175)              (148)
Net changes in liability for pre-existing warranties, including
  expirations and foreign exchange impact                                                (37)               (13)                  36                (24)
Additional warranty accrued from adoption of the new revenue
  standard                                                                                —                  —                   —                  37
Provision for warranty                                                                   138                187                 374                377
Accrued warranty—end of period                                                 $         983    $           644    $            983     $          644

       For the three and nine months ended September 30, 2019, warranty costs incurred for vehicles accounted for as operating leases or
collateralized debt arrangements were $4 million and $16 million, respectively, and for the three and nine months ended September 30, 2018, such
costs were $5 million and $17 million, respectively.

Recent Accounting Pronouncements
        Recently issued accounting pronouncements not yet adopted
       In June 2016, the FASB issued ASU No. 2016-13, Measurement of Credit Losses on Financial Instruments, to require financial assets
carried at amortized cost to be presented at the net amount expected to be collected based on historical experience, current conditions and
forecasts. Subsequently, the FASB issued ASU No. 2018-19, Codification Improvements to Topic 326, to clarify that receivables arising from
operating leases are within the scope of lease accounting standards. Further, the FASB issued ASU No. 2019-04 and ASU No. 2019-05 to provide
additional guidance on the credit losses standard. The ASUs are effective for interim and annual periods beginning after December 15, 2019, with
early adoption permitted. Adoption of the ASUs is on a modified retrospective basis. We are currently obtaining an understanding of the ASUs and
plan to adopt them on January 1, 2020.
       In January 2017, the FASB issued ASU No. 2017-04, Simplifying the Test for Goodwill Impairment, to simplify the test for goodwill
impairment by removing Step 2. An entity will, therefore, perform the goodwill impairment test by comparing the fair value of a reporting unit
with its carrying amount and recognizing an impairment charge for the amount by which the carrying amount exceeds the fair value, not to exceed
the total amount of goodwill allocated to the reporting unit. An entity still has the option to perform a qualitative assessment to determine if the
quantitative impairment test is necessary. The ASU is effective for interim and annual periods beginning after December 15, 2019, with early
adoption permitted. Adoption of the ASU is prospective. We plan to adopt the ASU prospectively on January 1, 2020. The ASU is currently not
expected to have a material impact on our consolidated financial statements.
        In August 2018, the FASB issued ASU No. 2018-15, Customer’s Accounting for Implementation Costs Incurred in a Cloud Computing
Arrangement that Is a Service Contract. The ASU aligns the requirements for capitalizing implementation costs incurred in a hosting arrangement
that is a service contract with the requirements for capitalizing implementation costs incurred to develop or obtain internal-use software (and
hosting arrangements that include an internal-use software license). The ASU is effective for interim and annual periods beginning after
December 15, 2019, with early adoption permitted. Adoption of the ASU is either retrospective or prospective. We plan to adopt the ASU
prospectively on January 1, 2020. The ASU is currently not expected to have a material impact on our consolidated financial statements.

                                                                          17




Tesla, Inc. / 10-Q / October 29, 2019                                PDF page 17                                                  Powered by BamSEC.com
                                                                  SIGNATURES

      Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by
the undersigned thereunto duly authorized.

                                                                           Tesla, Inc.

Date: October 28, 2019                                                                             /s/ Zachary J. Kirkhorn
                                                                                                     Zachary J. Kirkhorn
                                                                                                   Chief Financial Officer
                                                                                               (Principal Financial Officer and
                                                                                                  Duly Authorized Officer)



                                                                         73




Tesla, Inc. / 10-Q / October 29, 2019                               PDF page 73                                               Powered by BamSEC.com
Tesla Q4 2019 Vehicle Production & Deliveries
January 3, 2020

PALO ALTO, Calif., Jan. 03, 2020 (GLOBE NEWSWIRE) -- In the fourth quarter, we achieved record production of almost 105,000 vehicles and record
deliveries of approximately 112,000 vehicles. In 2019, we delivered approximately 367,500 vehicles, 50% more than the previous year and in line with
our full year guidance.

                                  Production                        Deliveries                                  Subject to lease accounting
Model S/X                         17,933                            19,450                                      14                                      %
Model 3                           86,958                            92,550                                      7                                       %
Total                             104,891                           112,000                                     8                                       %

We continue to focus on expanding production in both the US as well as our newly launched facility in Shanghai. Despite breaking ground at
Gigafactory Shanghai less than 12 months ago, we have already produced just under 1,000 customer salable cars and have begun deliveries. We
have also demonstrated production run-rate capability of greater than 3,000 units per week, excluding local battery pack production which began in
late December.

Lastly, we want to thank our customers, employees, suppliers, shareholders and supporters who made another record-breaking year possible.

Our net income and cash flow results will be announced along with the rest of our financial performance when we announce Q4 earnings. Our delivery
count should be viewed as slightly conservative, as we only count a car as delivered if it is transferred to the customer and all paperwork is correct.
Final numbers could vary by up to 0.5% or more. Tesla vehicle deliveries represent only one measure of the company’s financial performance and
should not be relied on as an indicator of quarterly financial results, which depend on a variety of factors, including the cost of sales, foreign exchange
movements and mix of directly leased vehicles.




Source: Tesla, Inc.
                                                                UNITED STATES
                                                    SECURITIES AND EXCHANGE COMMISSION
                                                                                    Washington, D.C. 20549

                                                                                        FORM 10-K
(Mark One)
?       ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                            For the fiscal year ended December 31, 2019
                                                                                                   OR
?       TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                     For the transition period from                  to
                                                                                Commission File Number: 001-34756


                                                                                    Tesla, Inc.
                                                                        (Exact name of registrant as specified in its charter)

                                            Delaware                                                                                              XX-XXXXXXX
                                 (State or other jurisdiction of                                                                               (I.R.S. Employer
                                incorporation or organization)                                                                                Identification No.)
                                  3500 Deer Creek Road
                                   Palo Alto, California                                                                                            94304
                           (Address of principal executive offices)                                                                               (Zip Code)
                                                                                             (650) 681-5000
                                                                       (Registrant’s telephone number, including area code)
                                                                     Securities registered pursuant to Section 12(b) of the Act:

                              Title of each class                                          Trading Symbol(s)                               Name of each exchange on which registered
                               Common stock                                                      TSLA                                         The Nasdaq Global Select Market

                                                                     Securities registered pursuant to Section 12(g) of the Act:
                                                                                                  None

    Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.      Yes ?    No ?
    Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.   Yes ?    No ?
    Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (“Exchange Act”) during the
preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ? No ?
    Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this
chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit such files). Yes ? No ?
    Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the
definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act:
Large accelerated filer                  ?                                                                                                                 Accelerated filer                         ?
Non-accelerated filer                    ?                                                                                                                 Smaller reporting company                 ?
Emerging growth company                 ?
    If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting
standards provided pursuant to Section 13(a) of the Exchange Act. ?
    Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).        Yes ?    No ?
     The aggregate market value of voting stock held by non-affiliates of the registrant, as of June 30, 2019, the last day of the registrant’s most recently completed second fiscal quarter, was
$31.54 billion (based on the closing price for shares of the registrant’s Common Stock as reported by the NASDAQ Global Select Market on June 30, 2019). Shares of Common Stock held by
each executive officer, director, and holder of 5% or more of the outstanding Common Stock have been excluded in that such persons may be deemed to be affiliates. This determination of
affiliate status is not necessarily a conclusive determination for other purposes.
    As of February 7, 2020, there were 181,341,586 shares of the registrant’s Common Stock outstanding.
                                                                       DOCUMENTS INCORPORATED BY REFERENCE
     Portions of the registrant’s Proxy Statement for the 2020 Annual Meeting of Stockholders are incorporated herein by reference in Part III of this Annual Report on Form 10-K to the extent
stated herein. Such proxy statement will be filed with the Securities and Exchange Commission within 120 days of the registrant’s fiscal year ended December 31, 2019.




Tesla, Inc. / 10-K / February 13, 2020                                                        PDF page 1                                                                 Powered by BamSEC.com
                                                                          Tesla, Inc.
                                                                Consolidated Balance Sheets
                                                             (in millions, except per share data)

                                                                                                               December 31,             December 31,
                                                                                                                   2019                     2018
Assets
Current assets
    Cash and cash equivalents                                                                             $               6,268     $              3,686
    Restricted cash                                                                                                         246                      193
    Accounts receivable, net                                                                                              1,324                      949
    Inventory                                                                                                             3,552                    3,113
    Prepaid expenses and other current assets                                                                               713                      366
         Total current assets                                                                                            12,103                    8,307
Operating lease vehicles, net                                                                                             2,447                    2,090
Solar energy systems, net                                                                                                 6,138                    6,271
Property, plant and equipment, net                                                                                       10,396                   11,330
Operating lease right-of-use assets                                                                                       1,218                       —
Intangible assets, net                                                                                                      339                      282
Goodwill                                                                                                                    198                       68
MyPower customer notes receivable, net of current portion                                                                   393                      422
Restricted cash, net of current portion                                                                                     269                      398
Other assets                                                                                                                808                      572
         Total assets                                                                                     $              34,309     $             29,740
Liabilities
Current liabilities
    Accounts payable                                                                                      $               3,771     $              3,405
    Accrued liabilities and other                                                                                         2,905                    2,094
    Deferred revenue                                                                                                      1,163                      630
    Resale value guarantees                                                                                                 317                      503
    Customer deposits                                                                                                       726                      793
    Current portion of debt and finance leases                                                                            1,785                    2,568
         Total current liabilities                                                                                       10,667                    9,993
Debt and finance leases, net of current portion                                                                          11,634                    9,404
Deferred revenue, net of current portion                                                                                  1,207                      991
Resale value guarantees, net of current portion                                                                              36                      329
Other long-term liabilities                                                                                               2,655                    2,710
         Total liabilities                                                                                               26,199                   23,427
Commitments and contingencies (Note 16)
Redeemable noncontrolling interests in subsidiaries                                                                           643                      556
Equity
Stockholders' equity
    Preferred stock; $0.001 par value; 100 shares authorized;
      no shares issued and outstanding                                                                                         —                        —
    Common stock; $0.001 par value; 2,000 shares authorized; 181 and
      173 shares issued and outstanding as of December 31, 2019 and 2018,
      respectively                                                                                                            0                        0
    Additional paid-in capital                                                                                           12,737                   10,249
    Accumulated other comprehensive loss                                                                                    (36)                      (8)
    Accumulated deficit                                                                                                  (6,083)                  (5,318)
         Total stockholders' equity                                                                                       6,618                    4,923
Noncontrolling interests in subsidiaries                                                                                    849                      834
         Total liabilities and equity                                                                     $              34,309     $             29,740

                                    The accompanying notes are an integral part of these consolidated financial statements.



                                                                              65




Tesla, Inc. / 10-K / February 13, 2020                                   PDF page 68                                                Powered by BamSEC.com
                                                                          Tesla, Inc.
                                                          Consolidated Statements of Operations
                                                           (in millions, except per share data)

                                                                                                                   Year Ended December 31,
                                                                                                   2019                     2018                  2017
Revenues
    Automotive sales                                                                        $         19,952         $          17,632       $        8,535
    Automotive leasing                                                                                   869                       883                1,107
        Total automotive revenues                                                                     20,821                    18,515                9,642
    Energy generation and storage                                                                      1,531                     1,555                1,116
    Services and other                                                                                 2,226                     1,391                1,001
        Total revenues                                                                                24,578                    21,461               11,759
Cost of revenues
    Automotive sales                                                                                  15,939                    13,686                   6,725
    Automotive leasing                                                                                   459                       488                     708
        Total automotive cost of revenues                                                             16,398                    14,174                   7,433
    Energy generation and storage                                                                      1,341                     1,365                     874
    Services and other                                                                                 2,770                     1,880                   1,229
        Total cost of revenues                                                                        20,509                    17,419                   9,536
Gross profit                                                                                           4,069                     4,042                   2,223
Operating expenses
    Research and development                                                                              1,343                  1,460                   1,378
    Selling, general and administrative                                                                   2,646                  2,835                   2,477
    Restructuring and other                                                                                 149                    135                      —
        Total operating expenses                                                                          4,138                  4,430                    3,855
Loss from operations                                                                                        (69)                  (388)                  (1,632)
Interest income                                                                                              44                     24                       19
Interest expense                                                                                           (685)                  (663)                    (471)
Other income (expense), net                                                                                  45                     22                     (125)
Loss before income taxes                                                                                   (665)                (1,005)                  (2,209)
Provision for income taxes                                                                                  110                     58                       32
Net loss                                                                                                   (775)                (1,063)                  (2,241)
Net income (loss) attributable to noncontrolling interests and
  redeemable noncontrolling interests in subsidiaries                                                       87                     (87)                    (279)
Net loss attributable to common stockholders                                                $             (862)      $            (976)      $           (1,962)
Net loss per share of common stock attributable to
  common stockholders
        Basic                                                                                             (4.92)     $           (5.72)      $           (11.83)
        Diluted                                                                                           (4.92)     $           (5.72)      $           (11.83)
Weighted average shares used in computing net loss per
  share of common stock
        Basic                                                                                              177                     171                     166
        Diluted                                                                                            177                     171                     166

                                    The accompanying notes are an integral part of these consolidated financial statements.




                                                                              66




Tesla, Inc. / 10-K / February 13, 2020                                   PDF page 69                                                     Powered by BamSEC.com
                                                                                             Tesla, Inc.
                                                                         Consolidated Statements of Cash Flows
                                                                                      (in millions)

                                                                                                                                 Year Ended December 31,
                                                                                                               2019                       2018                   2017
Cash Flows from Operating Activities
Net loss                                                                                                   $            (775 )     $            (1,063 )   $            (2,241 )
Adjustments to reconcile net loss to net cash provided by (used in) operating activities:
      Depreciation, amortization and impairment                                                                        2,154                     1,901                  1,636
      Stock-based compensation                                                                                           898                       749                    467
      Amortization of debt discounts and issuance costs                                                                  188                       159                     91
      Inventory and purchase commitments write-downs                                                                     193                        85                    132
      Loss on disposals of fixed assets                                                                                  146                       162                    106
      Foreign currency transaction (gains) loss                                                                          (48 )                      (2 )                   52
      Loss related to SolarCity acquisition                                                                               —                         —                      58
      Non-cash interest and other operating activities                                                                   186                        49                    135
      Operating cash flow related to repayment of discounted convertible notes                                          (188 )                      —                      —
      Changes in operating assets and liabilities, net of effect of business combinations:
         Accounts receivable                                                                                            (367 )                    (497 )                   (25 )
         Inventory                                                                                                      (429 )                  (1,023 )                  (179 )
         Operating lease vehicles                                                                                       (764 )                    (215 )                (1,523 )
         Prepaid expenses and other current assets                                                                      (288 )                     (82 )                   (72 )
         Other non-current assets                                                                                        115                      (207 )                   (15 )
         Accounts payable and accrued liabilities                                                                        682                     1,723                     388
         Deferred revenue                                                                                                801                       406                     469
         Customer deposits                                                                                               (58 )                     (96 )                   170
         Resale value guarantee                                                                                         (150 )                    (111 )                   209
         Other long-term liabilities                                                                                     109                       160                      81
            Net cash provided by (used in) operating activities                                                        2,405                     2,098                     (61 )
Cash Flows from Investing Activities
Purchases of property and equipment excluding finance leases, net of sales                                            (1,327 )                  (2,101 )                (3,415 )
Purchases of solar energy systems                                                                                       (105 )                    (218 )                  (666 )
Purchase of intangible assets                                                                                             (5 )                      —                       —
Receipt of government grants                                                                                              46                        —                       —
Business combinations, net of cash acquired                                                                              (45 )                     (18 )                  (115 )
            Net cash used in investing activities                                                                     (1,436 )                  (2,337 )                (4,196 )
Cash Flows from Financing Activities
Proceeds from issuances of common stock in public offerings, net of underwriting discounts                               848                        —                      400
Proceeds from issuances of convertible and other debt                                                                 10,669                     6,176                   7,138
Repayments of convertible and other debt                                                                              (9,161 )                  (5,247 )                (3,996 )
Repayments of borrowings issued to related parties                                                                        —                       (100 )                  (165 )
Collateralized lease repayments                                                                                         (389 )                    (559 )                   511
Proceeds from exercises of stock options and other stock issuances                                                       263                       296                     259
Principal payments on finance leases                                                                                    (321 )                    (181 )                  (103 )
Common stock and debt issuance costs                                                                                     (37 )                     (15 )                   (63 )
Purchase of convertible note hedges                                                                                     (476 )                      —                     (204 )
Proceeds from settlement of convertible note hedges                                                                       —                         —                      287
Proceeds from issuance of warrants                                                                                       174                        —                       53
Payments for settlements of warrants                                                                                      —                         —                     (230 )
Proceeds from investments by noncontrolling interests in subsidiaries                                                    279                       437                     790
Distributions paid to noncontrolling interests in subsidiaries                                                          (311 )                    (227 )                  (262 )
Payments for buy-outs of noncontrolling interests in subsidiaries                                                         (9 )                      (6 )                    —
            Net cash provided by financing activities                                                                  1,529                       574                   4,415
Effect of exchange rate changes on cash and cash equivalents and restricted cash                                           8                       (23 )                    40
Net increase in cash and cash equivalents and restricted cash                                                          2,506                       312                     198
Cash and cash equivalents and restricted cash, beginning of period                                                     4,277                     3,965                   3,767
Cash and cash equivalents and restricted cash, end of period                                               $           6,783       $             4,277     $             3,965
Supplemental Non-Cash Investing and Financing Activities
Equity issued in connection with business combination                                                      $             207       $               —       $               —
Acquisitions of property and equipment included in liabilities                                             $             562       $              249      $              914
Estimated fair value of facilities under build-to-suit leases                                              $              —        $               94      $              313
Supplemental Disclosures
Cash paid during the period for interest, net of amounts capitalized                                       $             455       $              381      $              183
Cash paid during the period for taxes, net of refunds                                                      $              54       $               35      $               66


                                           The accompanying notes are an integral part of these consolidated financial statements.

                                                                                                 69




Tesla, Inc. / 10-K / February 13, 2020                                                       PDF page 72                                                Powered by BamSEC.com
Warranties
        We provide a manufacturer’s warranty on all new and used vehicles and production powertrain components and systems we sell. In
addition, we also provide a warranty on the installation and components of the energy generation and storage systems we sell for periods typically
between 10 to 25 years. We accrue a warranty reserve for the products sold by us, which includes our best estimate of the projected costs to repair
or replace items under warranties and recalls when identified. These estimates are based on actual claims incurred to date and an estimate of the
nature, frequency and costs of future claims. These estimates are inherently uncertain given our relatively short history of sales, and changes to our
historical or projected warranty experience may cause material changes to the warranty reserve in the future. The warranty reserve does not include
projected warranty costs associated with our vehicles subject to lease accounting and our solar energy systems under lease contracts or PPAs, as
the costs to repair these warranty claims are expensed as incurred. The portion of the warranty reserve expected to be incurred within the next
12 months is included within accrued liabilities and other, while the remaining balance is included within other long-term liabilities on the
consolidated balance sheets. Warranty expense is recorded as a component of cost of revenues in the consolidated statements of operations. Due to
the magnitude of our automotive business, accrued warranty balance as of December 31, 2019 was primarily related to our automotive segment.
Accrued warranty activity consisted of the following (in millions):

                                                                                                   Year Ended December 31,
                                                                                          2019              2018             2017
                 Accrued warranty—beginning of period                                $            748 $          402 $               267
                 Assumed warranty liability from acquisition                                       —              —                    5
                 Warranty costs incurred                                                         (250)          (209)               (123)
                 Net changes in liability for pre-existing warranties, including
                   expirations and foreign exchange impact                                        36              (26)                4
                 Additional warranty accrued from adoption of the new revenue
                   standard                                                                     —                 37                 —
                 Provision for warranty                                                        555               544                249
                 Accrued warranty—end of period                                      $       1,089     $         748     $          402

       For the years ended December 31, 2019 and 2018 , and 2017, warranty costs incurred for vehicles accounted for as operating leases
were $20 million, $22 million and $36 million, respectively .

Solar Renewable Energy Credits
        We account for solar renewable energy credits (“SRECs”) when they are purchased by us or sold to third-parties. For SRECs generated by
solar energy systems owned by us and minted by government agencies, we do not recognize any specifically identifiable costs as there are no
specific incremental costs incurred to generate the SRECs. We recognize revenue within the energy generation and storage segment from the sale
of an SREC when the SREC is transferred to the buyer, and the cost of the SREC, if any, is then recorded to energy generation and storage cost of
revenue.

Deferred Investment Tax Credit Revenue
         We have solar energy systems that are eligible for ITCs that accrue to eligible property under the Internal Revenue Code (“IRC”). Under
Section 50(d)(5) of the IRC and the related regulations, a lessor of qualifying property may elect to treat the lessee as the owner of such property
for the purposes of claiming the ITCs associated with such property. These regulations enable the ITCs to be separated from the ownership of the
property and allow the transfer of the ITCs. Under our lease pass-through fund arrangements, we can make a tax election to pass-through the ITCs
to the investors, who are the legal lessee of the property. Therefore, we are able to monetize these ITCs to the investors who can utilize them in
return for cash payments. We consider the monetization of ITCs to constitute one of the key elements of realizing the value associated with solar
energy systems. Consequently, we consider the proceeds from the monetization of ITCs to be a component of revenue generated from solar energy
systems.

                                                                          87




Tesla, Inc. / 10-K / February 13, 2020                                PDF page 90                                              Powered by BamSEC.com
                                                                    SIGNATURES
       Pursuant to the requirements of Section 13 or 15(d) the Securities Exchange Act of 1934, the registrant has duly caused this report to be
signed on its behalf by the undersigned, thereunto duly authorized.

                                                                                                                     Tesla, Inc.

Date: February 13, 2020                                                                                            /s/ Elon Musk
                                                                                                                     Elon Musk
                                                                                                             Chief Executive Officer
                                                                                                           (Principal Executive Officer)

        Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf
of the registrant and in the capacities and on the dates indicated.

                            Signature                                                Title                                         Date

                                                         Chief Executive Officer and Director (Principal Executive
/s/ Elon Musk                                            Officer)                                                           February 13, 2020
   Elon Musk
/s/ Zachary J. Kirkhorn                                  Chief Financial Officer (Principal Financial Officer)              February 13, 2020
   Zachary J. Kirkhorn
                                                         Chief Accounting Officer (Principal Accounting Officer)            February 13, 2020
/s/ Vaibhav Taneja
   Vaibhav Taneja
/s/ Robyn Denholm                                        Director                                                           February 13, 2020
   Robyn Denholm
/s/ Ira Ehrenpreis                                       Director                                                           February 13, 2020
   Ira Ehrenpreis
/s/ Lawrence J. Ellison                                  Director                                                           February 13, 2020
   Lawrence J. Ellison
/s/ Antonio J. Gracias                                   Director                                                           February 13, 2020
   Antonio J. Gracias
/s/ Stephen T. Jurvetson                                 Director                                                           February 13, 2020
   Stephen T. Jurvetson
/s/ James Murdoch                                        Director                                                           February 13, 2020
   James Murdoch
/s/ Kimbal Musk                                          Director                                                           February 13, 2020
   Kimbal Musk
/s/ Kathleen Wilson-Thompson                             Director                                                           February 13, 2020
   Kathleen Wilson-Thompson


                                                                         156




Tesla, Inc. / 10-K / February 13, 2020                               PDF page 159                                             Powered by BamSEC.com
Certain identified information has been omitted from this document because it is not material and would be competitively harmful if publicly
disclosed, and has been marked with “[***]” to indicate where omissions have been made.

                                                                                                                              Exhibit 10.85

                                                                  English Convenience Translation
                                                    -Original Agreement has been executed in Mandarin Chinese-

                                                                 Tesla (Shanghai) Co., Ltd.

                                                                        (as Borrower)

          China Construction Bank Corporation, China (Shanghai) Pilot Free Trade Zone Special Area Branch

                                                                (as Primary Lead Arranger)

                                  Agricultural Bank of China Limited, Shanghai Changning Sub-branch

 Industrial and Commercial Bank of China Limited, China (Shanghai) Pilot Free Trade Zone Special Area Branch

                                     Shanghai Pudong Development Bank Co., Ltd., Shanghai Branch

                                                                 (as Joint Lead Arrangers)

          China Construction Bank Corporation, China (Shanghai) Pilot Free Trade Zone Special Area Branch

                                                                      (as Facility Agent)

 Industrial and Commercial Bank of China Limited, China (Shanghai) Pilot Free Trade Zone Special Area Branch

                                                                     (as Security Agent)

      China Construction Bank Corporation, China (Shanghai) Pilot Free Trade Zone Special Area Branch and

 Industrial and Commercial Bank of China Limited, China (Shanghai) Pilot Free Trade Zone Special Area Branch

                                                                     (as Account Banks)

                                  Agricultural Bank of China Limited, Shanghai Changning Sub-branch

                                                                  (as Trade Finance Bank)
                                                                                                                                          1




Tesla, Inc. / 10-K / EX-10.85 / February 13, 2020                           PDF page 1                                Powered by BamSEC.com
Certain identified information has been omitted from this document because it is not material and would be competitively harmful if publicly
disclosed, and has been marked with “[***]” to indicate where omissions have been made.


                                     Shanghai Pudong Development Bank Co., Ltd., Shanghai Branch

                                                            (as Capital Account Bank)

                                                    Financial Institutions set out in Schedule 1

                                                               (as Original Lenders)


                                                    FIXED ASSET SYNDICATION
                                                        LOAN AGREEMENT
                                                       RMB Nine Billion (or its
                                                         equivalent in USD)

                                                               December 18, 2019
                                                                                                                                          2




Tesla, Inc. / 10-K / EX-10.85 / February 13, 2020                     PDF page 2                                      Powered by BamSEC.com
Certain identified information has been omitted from this document because it is not material and would be competitively harmful if publicly
disclosed, and has been marked with “[***]” to indicate where omissions have been made.


THIS AGREEMENT is made in Shanghai on December 18, 2019 (the "Effective Date")

AMONG

(1)     Tesla (Shanghai) Co., Ltd. as Borrower (the "Borrower")

        Legal Address:                              D203A, No.168 Tonghui Road, Nanhui New Town,
                                                    Pudong New District

        Legal Representative:                       Xiaotong Zhu
(2)     China Construction Bank Corporation, China (Shanghai) Pilot Free Trade Zone Special Area Branch as
        Primary Mandated Lead Arranger and Bookrunner (the “Primary Lead Arranger”)
(3)     Agricultural Bank of China Limited, Shanghai Changning Sub-branch, Industrial and Commercial Bank
        of China Limited, China (Shanghai) Pilot Free Trade Zone Special Area Branch, Shanghai Pudong
        Development Bank Co., Ltd., Shanghai Branch as Joint Mandated Lead Arrangers and Bookrunners (the
        "Joint Lead Arrangers", together with the Primary Lead Arranger referred to as the “Lead Arrangers”)
(4)     China Construction Bank Corporation, China (Shanghai) Pilot Free Trade Zone Special Area Branch as
        Facility Agent (the "Facility Agent")
(5)     Industrial and Commercial Bank of China Limited, China (Shanghai) Pilot Free Trade Zone Special Area
        Branch as Security Agent (the "Security Agent")
(6)     China Construction Bank Corporation, China (Shanghai) Pilot Free Trade Zone Special Area Branch as
        Account Bank A (the “Account Bank A”); Industrial and Commercial Bank of China Limited, China
        (Shanghai) Pilot Free Trade Zone Special Area Branch as Account Bank B (the “Account Bank B”,
        together with the Account Bank A referred to as the “Account Banks”)
(7)     Agricultural Bank of China Limited, Shanghai Changning Sub-branch as Trade Finance Bank (the "Trade
        Finance Bank")
(8)     Shanghai Pudong Development Bank Co., Ltd., Shanghai Branch as Capital Account Bank (the “Capital
        Account Bank”)
(9)     The following financial institutions as Original Lenders (the "Original Lenders")
                                                                                                                                          2




Tesla, Inc. / 10-K / EX-10.85 / February 13, 2020                  PDF page 4                                         Powered by BamSEC.com
Certain identified information has been omitted from this document because it is not material and would be competitively harmful if publicly
disclosed, and has been marked with “[***]” to indicate where omissions have been made.


        7.      Information

                All written documents provided by the Borrower are true and valid in all material aspects as of the
                date of delivery of the same.

        8.      Material Licenses

                The Borrower has obtained material licenses in relation to the Project pursuant to laws and
                regulations of the PRC.

        9.      No Material Default

                To the Borrower’s knowledge, as of the Effective Date of this Agreement, there is no material default
                of the Borrower under any agreement to which it is a party (material is defined as RMB500,000,000
                (or its equivalent in other currency)).

        10. No Material Litigation and Arbitration

                To the Borrower’s knowledge, as of the Effective Date of this Agreement, there is no litigation or
                arbitration of the Borrower that will produce any Material Adverse Effect (other than those of a
                frivolous or vexatious nature which the Borrower is contesting in good faith).
                                                            11.        COVENANTS

        The Borrower undertakes with each Finance Party as follows:

        1.      Compliance with Law

                The Borrower shall ensure that any laws, regulations and rules relevant to its business and operation
                will be complied with in all material respects.

        2.      Permits

                The Borrower shall obtain, maintain and comply with all government approvals or filings in relation to
                the Project.

        3.      Supply of Information
                (1)         The Borrower shall, within one hundred and eighty (180) days after the end of each financial
                            year or such longer period as consented by the Facility Agent (and the Facility Agent shall not
                            unreasonably reject or delay to give such consent), provide the Facility Agent with its audited
                            financial statements.
                                                                                                                                         25




Tesla, Inc. / 10-K / EX-10.85 / February 13, 2020                 PDF page 27                                         Powered by BamSEC.com
Certain identified information has been omitted from this document because it is not material and would be competitively harmful if publicly
disclosed, and has been marked with “[***]” to indicate where omissions have been made.


                (2)         The Borrower shall, within ninety (90) days after the end of each semi-financial year or such
                            longer period as consented by the Facility Agent (and the Facility Agent shall not unreasonably
                            reject or delay to give such consent), provide the Facility Agent with its unaudited financial
                            statements in respect of that semi-financial year.
                (3)         The Borrower shall provide the Facility Agent a statement with respect to the investment and
                            construction progress of this Project at the end of each quarter.
        4.      Project Capital

                The Borrower shall ensure that the ratio of the paid-up capital funds of the Project and the aggregate
                drawdown amount is no less than 2:8, and the Project capital funds shall be applied to the Project
                before the utilization of the Advance. The Borrower shall ensure that the Project capital has been
                fully paid on the earlier of: (1) the end of the Availability Period; or (2) the next Drawdown Date after
                the total drawn down amount reaches 90% of the Facility. For the avoidance of doubt, before the
                capital funds of the Project (i.e. 20% of the total investment amount set forth in the Shanghai foreign
                investment project filing certificate for the Project) is fully paid-up, the drawdown amount shall not
                exceed 90% of the Facility.

        5.      External Financing

                If the Borrower incurs any other financing for the Project, proceeds of such financings shall firstly be
                used to repay the Facility hereunder (for the avoidance of doubts, this provision does not limit the
                Borrower from borrowing from its shareholders or other Affiliate Companies within the group; the
                Borrower may borrow from its shareholders or other Affiliate Companies within the group without
                repaying the Facility hereunder).

        6.      Equity Investment

                Without the consent of the Majority Lenders, the Borrower shall not make any equity investment
                during the Loan Period.

        7.      Reduction of Registered Capital

                There can be no reduction of the registered capital of the Borrower during the Loan Period without
                the prior consent of the Facility Agent.
                                                                                                                                         26




Tesla, Inc. / 10-K / EX-10.85 / February 13, 2020               PDF page 28                                           Powered by BamSEC.com
Certain identified information has been omitted from this document because it is not material and would be competitively harmful if publicly
disclosed, and has been marked with “[***]” to indicate where omissions have been made.


        8.      Negative Pledge

                The Borrower shall not create any Security Interests over any of its Project related assets, except
                for:

                (1)        Any lien arising in the ordinary course of trading, any statutory priority arising from construction
                           projects and other Security Interests arising by operation of laws and regulations,
                (2)        Security Interests arising in the ordinary course of business of the Borrower (including but
                           not limited to any priority over goods, materials or equipment (acquired in an arm’s length
                           transaction) incurred or constituted by any title retention arrangement in the terms and
                           conditions set out by the supplier or seller in relevant agreements),
                (3)        Security Interests created according to the Finance Documents, or
                (4)        the Security Interest created with the consent of the Majority Lenders (such consent shall not
                           be unreasonably withheld or delayed by the Majority Lenders).
        9.      Material Default Notification

                The Borrower shall notify the Facility Agent of material default under any liability of the Borrower to
                any third party (material is defined as exceeding the greater of (i) RMB750,000,000 (or its equivalent
                in other currency) or (ii) 20% of the Borrower’s Net Assets).

        10. Cost Overruns

                All cost overruns in the construction of the Project (exceeding the financing amount hereunder) shall
                be self-funded (for the avoidance of doubt, financings from banks other than the Lenders shall not
                be considered self-funded) by the Borrower.

        11. Revenue Collection Account Management
              (1)           The Borrower shall collect all of its operating revenue directly into any of the Revenue
                            Collection Accounts. The foregoing provision shall not apply to any failure to collect such
                            revenues which failure is not attributable to the Borrower.
                                                                                                                                         27




Tesla, Inc. / 10-K / EX-10.85 / February 13, 2020               PDF page 29                                           Powered by BamSEC.com
Certain identified information has been omitted from this document because it is not material and would be competitively harmful if publicly
disclosed, and has been marked with “[***]” to indicate where omissions have been made.


              (2)           Subject to the Account Control Agreement, the Borrower shall be entitled to withdraw, utilize
                            or apply funds from any Revenue Collection Account for its daily business operation without
                            limitation. Notwithstanding the above, the Borrower shall not transfer funds from the Revenue
                            Collection Account to any of its accounts under the same account name opened with banks
                            other than the Finance Parties, except for the following circumstances:
                            (a)     the transfer is used to repay loans for the purpose of the Project borrowed from the
                                    Borrower’s shareholders or any other Affiliate Company within the group;
                            (b)     the transfer is used for the purpose of repaying any of its working capital loans;
                            (c)     the transfer is used for currency conversion for the purpose of payment of expenses
                                    related to the Project; or
                            (d)     other transfers agreed by the Majority Lenders (the Majority Lenders shall not
                                    unreasonably refuse or delay to give such consent).
              (3)           Account Balance Undertaking

                            During the Loan Period, the Borrower shall ensure the total capital balance of the Revenue
                            Collection Accounts is not less than the aggregate amount of principal and interest payable on
                            the next Interest Payment Date and/or the next Repayment Date.

        12. Conditions Subsequent
              (1)           The Borrower shall complete the mortgage registration under the Mortgage Agreement over
                            the Land within one-hundred and twenty (120) days after executing the Mortgage Agreement
                            over the Land, provided that the Security Agent has, at the reasonable request of the
                            Borrower, taken all necessary acts and delivered all necessary documents for the purpose of
                            the mortgage registration.
              (2)           The Borrower shall execute the relevant mortgage agreements and further complete the
                            mortgage registration of the joint plant I mortgaged to the Security Agent within one-hundred
                            and twenty (120) days upon obtaining the real estate certificate of the joint plant I of the
                            Project, provided that the Security Agent has, at the reasonable request of the Borrower, taken
                            all necessary acts and delivered all necessary documents for the purpose of the mortgage
                            registration.
                                                                                                                                         28




Tesla, Inc. / 10-K / EX-10.85 / February 13, 2020                PDF page 30                                          Powered by BamSEC.com
Certain identified information has been omitted from this document because it is not material and would be competitively harmful if publicly
disclosed, and has been marked with “[***]” to indicate where omissions have been made.


              (3)           The Borrower shall execute the relevant mortgage agreements and further complete the
                            mortgage registration of the relevant plant mortgaged to the Security Agent within one-
                            hundred and twenty (120) days upon obtaining all real estate certificates of the plant (except
                            the joint plant I)the Project, provided that the Security Agent has, at the reasonable request of
                            the Borrower, taken all necessary acts and executed and delivered all necessary documents
                            for the purpose of the mortgage registration
              (4)           If the Borrower has used its commercially reasonable endeavors but has not been able
                            to complete the mortgage registrations required from item (1) through item (3) above due
                            to the registration authority’s rejection to accept the mortgage registrations for any reason
                            beyond the control of the Borrower it shall not constitute an Event of Default of the Borrower.
                            The Borrower shall continue to cooperate with the Security Agent to conduct the mortgage
                            registration herein. Meanwhile, the Borrower shall ensure that it will not create any Security
                            Interests over the land use right and the plant to be mortgaged under relevant mortgage
                            agreements in favor of any third party other than the Lenders.
              (5)           Conditions Subsequent in respect of the Borrower’s Insurance
                            (a)     The Borrower shall submit an endorsement showing that the Security Agent has been
                                    designated as the first beneficiary under the joint plant IV all-risks insurance within one-
                                    hundred and twenty (120) days after the Effective Date of this Agreement.
                            (b)     If the Borrower insures any equipment related to the Project, the Security Agent shall be
                                    designated as the first beneficiary of such insurance.
                            (c)     During the Loan Period, except the all-risk insurance of the joint plant I, the Borrower
                                    shall insure any construction in progress or plant buildings related to the Project and
                                    timely renew the insurance, and the Security Agent shall be designated as the first
                                    beneficiary of such insurance.
                                                                                                                                         29




Tesla, Inc. / 10-K / EX-10.85 / February 13, 2020                PDF page 31                                          Powered by BamSEC.com
Certain identified information has been omitted from this document because it is not material and would be competitively harmful if publicly
disclosed, and has been marked with “[***]” to indicate where omissions have been made.


                            (d)     Upon the occurrence of any insurance claim, (i) if the amount of insurance proceeds is
                                    less than or equal to 60% of the value of the insured assets of the Project, the Security
                                    Agent shall, after receiving the insurance proceeds, transfer the such insurance proceeds
                                    to the Borrower for replacing or repairing the corresponding insured assets; (ii) if the
                                    amount of insurance proceeds exceeds 60% of the value of the insured assets of the
                                    Project, the Borrower and the Security Agent will negotiate in good faith on the use of
                                    the insurance proceeds. If the Borrower has provided its replacement or repair plan of
                                    the relevant insured assets, the Security Agent shall assess such plan. If the Security
                                    Agent confirms that the plan is acceptable, the Security Agent shall transfer the relevant
                                    insurance proceeds to Borrower. If the Security Agent refuses to accept such plan, such
                                    insurance proceeds may be used to prepay the loans under this Agreement. However,
                                    the Security Agent shall not unreasonably refuse to accept such plan.
                                                         12.     EVENTS OF DEFAULT

12.1 Events of Default

        Only the following events constitute Events of Default by the Borrower:

        1.      Payment Default

                The Borrower fails to pay any amount due and payable on the Repayment Date or Interest Payment
                Date in accordance with the provisions of this Agreement, and fails to remedy such default within
                twenty (20) days from the Repayment Date or Interest Payment Date.

        2.      Misappropriation

                The Borrower misappropriates any Advance within the Loan Period and fails to remedy, including by
                using such misappropriated funds for a purpose set forth in the Finance Documents or repayment
                by Borrower of such misappropriated funds, within twenty (20) days upon occurrence of such
                misappropriation.

        3.      Misrepresentation

                The representations or statements made in Clause 10 (Representations of Facts) hereof by the
                Borrower is untrue and causes a Material Adverse Effect, and the Borrower fails to remedy such
                default within forty-five (45) days from the date on which the Facility Agent issues a written notice to
                the Borrower.
                                                                                                                                         30




Tesla, Inc. / 10-K / EX-10.85 / February 13, 2020                PDF page 32                                          Powered by BamSEC.com
Certain identified information has been omitted from this document because it is not material and would be competitively harmful if publicly
disclosed, and has been marked with “[***]” to indicate where omissions have been made.


                                                    SCHEDULE 1       ORIGINAL COMMITMENT


                                 Original Lenders                                         Original Commitment

   Agricultural Bank of China Limited, Shanghai
                                                                               RMB2,250,000,000 (or the USD equivalent)
   Changning Sub-branch

   China Construction Bank Corporation, China
   (Shanghai) Pilot Free Trade Zone Special Area                               RMB2,250,000,000 (or the USD equivalent)
   Branch

   Industrial and Commercial Bank of China Limited,
   China (Shanghai) Pilot Free Trade Zone Special                              RMB2,250,000,000 (or the USD equivalent)
   Area Branch

   Shanghai Pudong Development Bank Co., Ltd.,
                                                                               RMB2,250,000,000 (or the USD equivalent)
   Shanghai Branch

   Total                                                                       RMB9,000,000,000 (or the USD equivalent)




                                                                                                                                         49




Tesla, Inc. / 10-K / EX-10.85 / February 13, 2020                PDF page 51                                          Powered by BamSEC.com
Certain identified information has been omitted from this document because it is not material and would be competitively harmful if publicly
disclosed, and has been marked with “[***]” to indicate where omissions have been made.


                   RMB 9,000,000,000 (OR THE USD EQUIVALENT) FIXED ASSET SYNDICATION LOAN AGREEMENT

                                                              EXECUTION PAGE

        Tesla (Shanghai) Co., Ltd.

        (as Borrower)

         Attention: Yu Xian

         Address: 8F, Tower 3, Central Place, No.77 Jianguo Road, Chaoyang District, Beijing, China

         Tel: [***]

         Email: [***]

         Authorized signatory:

         _/s/ Xiaotong Zhu___                              ____________

         Name: Xiaotong Zhu                            Company Chop

         Title:



                                                                                                                                         53




Tesla, Inc. / 10-K / EX-10.85 / February 13, 2020               PDF page 55                                           Powered by BamSEC.com
                                                                UNITED STATES
                                                    SECURITIES AND EXCHANGE COMMISSION
                                                                                    Washington, D.C. 20549

                                                                                   FORM 10-K/A
                                                                                 (Amendment No. 1)
(Mark One)
?       ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                            For the fiscal year ended December 31, 2019
                                                                                                   OR
?       TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                     For the transition period from                  to
                                                                                Commission File Number: 001-34756


                                                                                    Tesla, Inc.
                                                                        (Exact name of registrant as specified in its charter)

                                            Delaware                                                                                              XX-XXXXXXX
                                 (State or other jurisdiction of                                                                               (I.R.S. Employer
                                incorporation or organization)                                                                                Identification No.)
                                  3500 Deer Creek Road
                                   Palo Alto, California                                                                                            94304
                           (Address of principal executive offices)                                                                               (Zip Code)
                                                                                             (650) 681-5000
                                                                       (Registrant’s telephone number, including area code)
                                                                     Securities registered pursuant to Section 12(b) of the Act:

                              Title of each class                                          Trading Symbol(s)                               Name of each exchange on which registered
                               Common stock                                                      TSLA                                         The Nasdaq Global Select Market

                                                                     Securities registered pursuant to Section 12(g) of the Act:
                                                                                                  None

    Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.      Yes ?    No ?
    Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.   Yes ?    No ?
    Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (“Exchange Act”) during the
preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ? No ?
    Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this
chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit such files). Yes ? No ?
    Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the
definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act:
Large accelerated filer                  ?                                                                                                                 Accelerated filer                         ?
Non-accelerated filer                    ?                                                                                                                 Smaller reporting company                 ?
Emerging growth company                 ?
    If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting
standards provided pursuant to Section 13(a) of the Exchange Act. ?
    Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).        Yes ?    No ?
     The aggregate market value of voting stock held by non-affiliates of the registrant, as of June 30, 2019, the last day of the registrant’s most recently completed second fiscal quarter, was
$31.54 billion (based on the closing price for shares of the registrant’s Common Stock as reported by the NASDAQ Global Select Market on June 30, 2019). Shares of Common Stock held by
each executive officer, director, and holder of 5% or more of the outstanding Common Stock have been excluded in that such persons may be deemed to be affiliates. This determination of
affiliate status is not necessarily a conclusive determination for other purposes.
    As of February 7, 2020, there were 181,341,586 shares of the registrant’s Common Stock outstanding.




Tesla, Inc. / 10-K/A / April 28, 2020                                                         PDF page 1                                                                 Powered by BamSEC.com
                                                               EXPLANATORY NOTE

      On February 13, 2020, Tesla, Inc. (“Tesla,” the “Company,” “we,” “us,” or “our”) filed our Annual Report on Form 10-K for the fiscal year
ended December 31, 2019 (the “Original Form 10-K”). The Original Form 10-K omitted Part III, Items 10 (Directors, Executive Officers and
Corporate Governance), 11 (Executive Compensation), 12 (Security Ownership of Certain Beneficial Owners and Management and Related
Stockholder Matters), 13 (Certain Relationships and Related Transactions, and Director Independence) and 14 (Principal Accountant Fees and
Services) in reliance on General Instruction G(3) to Form 10-K, which provides that such information may be either incorporated by reference
from the registrant’s definitive proxy statement or included in an amendment to Form 10-K, in either case filed with the Securities and Exchange
Commission (the “SEC”) not later than 120 days after the end of the fiscal year.

        We currently expect that our definitive proxy statement for the 2020 annual meeting of stockholders will be filed in May 2020, which is
later than the 120th day after the end of the last fiscal year. Accordingly, this Amendment No. 1 to Form 10-K (this “Amendment”) is being filed
solely to:
        •       amend Part III, Items 10, 11, 12, 13 and 14 of the Original Form 10-K to include the information required by such Items;
        •       delete the reference on the cover of the Original Form 10-K to the incorporation by reference of portions of our proxy statement into
                Part III of the Original Form 10-K; and
        •       file new certifications of our principal executive officers and principal financial officer as exhibits to this Amendment under Item 15
                of Part IV hereof, pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

        This Amendment does not otherwise change or update any of the disclosures set forth in the Original Form 10-K and does not otherwise
reflect any events occurring after the filing of the Original Form 10-K.




Tesla, Inc. / 10-K/A / April 28, 2020                                   PDF page 2                                               Powered by BamSEC.com
ITEM 13.           CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE

Review of Related Party Transactions
        In accordance with the charter for the Audit Committee of the Board, our Audit Committee reviews and approves in advance any proposed
related person transactions.

         For purposes of these procedures, “related person” and “transaction” have the meanings contained in Item 404 of Regulation S-K.

         The individuals and entities that are considered “related persons” include:
         •         Directors, nominees for director and executive officers of Tesla;
         •         Any person known to be the beneficial owner of five percent or more of Tesla’s common stock (a “5% Stockholder”); and
         •         Any immediate family member, as defined in Item 404(a) of Regulation S-K, of a director, nominee for director, executive officer
                   or 5% Stockholder.

        In accordance with our Related Person Transactions Policy and Procedures, the Audit Committee must review and approve all transactions
in which (i) Tesla or one of its subsidiaries is a participant, (ii) the amount involved exceeds $120,000 and (iii) a related person has a direct or
indirect material interest, other than transactions available to all Tesla employees generally.

       In assessing a related party transaction brought before it for approval the Audit Committee considers, among other factors it deems
appropriate, whether the related party transaction is on terms no less favorable than terms generally available to an unaffiliated third-party under
the same or similar circumstances and the extent of the related person’s interest in the transaction. The Audit Committee may then approve or
disapprove the transaction in its discretion.

         Any related person transaction will be disclosed in the applicable SEC filing as required by the rules of the SEC.

Related Party Transactions
       SpaceX
       Elon Musk is the Chief Executive Officer, Chief Technical Officer and a significant stockholder of SpaceX. Kimbal Musk, Antonio
Gracias, and Stephen Jurvetson, who are members of the Board, are also members of the board of directors of SpaceX. In addition, certain
members of the Board, and/or investment funds affiliated with them, have made minority investments in SpaceX.

       SpaceX purchased certain battery components from Tesla at an aggregate purchase price of $1.0 million in 2019, and at an aggregate
purchase price of $1.2 million in 2020 through March. The pricing for such components was negotiated in good faith.

        SpaceX has purchased certain non-battery vehicle parts from Tesla from time to time from a standard parts catalog that is also available to
other business partners. Such parts are offered to all buyers, including SpaceX, at uniform prices. SpaceX purchased an aggregate $0.6 million of
such parts in 2019 and an aggregate $0.6 million of such parts in 2020 through March.

          In 2020, Tesla agreed to build a custom tool for SpaceX at its tool machining facility at an estimated cost of $0.7 million. The pricing for
such project, including labor hours, was negotiated in good faith, and such work will take place during previously scheduled downtime at Tesla’s
facility.

                                                                            28




Tesla, Inc. / 10-K/A / April 28, 2020                                   PDF page 31                                              Powered by BamSEC.com
       In 2019, SpaceX purchased a Tesla Energy system from Tesla for $0.3 million through standard sales processes. The price was negotiated
in good faith.

       Since April 2016, SpaceX has invoiced Tesla for our use of an aircraft owned and operated by SpaceX at rates determined by Tesla and
SpaceX, subject to rules of the Federal Aviation Administration governing such arrangements. Tesla did not incur any expenses under this
arrangement in 2019 and has incurred $0.2 million in 2020 through March.

       Other Transactions
       In the ordinary course of business, we enter into offer letters with our executive officers. We have also entered into indemnification
agreements with each of our directors and officers. The indemnification agreements and our certificate of incorporation and bylaws require us to
indemnify our directors and officers to the fullest extent permitted by Delaware law. In 2019, Tesla entered into a one-year agreement with Elon
Musk relating to the indemnification of directors and officers, as described in “Director Independence” under this Item 13 below.

       In 2019, our Board member James Murdoch purchased a Tesla Powerpack system from us at a total upfront cost of $0.6 million through
standard sales processes. The price was negotiated in good faith.

        In 2020, a company affiliated with our Board member Lawrence J. Ellison entered into an agreement to obtain preliminary design services
from us for an estimated $0.4 million, relating to the potential future implementation of a Tesla Energy system. The services contract was
negotiated and priced in good faith.

        In February 2020, Messrs. Elon Musk and Ellison purchased from us 13,037 and 1,250 shares, respectively, of our common stock in a
public offering at the public offering price for an aggregate $11.0 million.

Director Independence
        Our Board of Directors periodically assesses, with the recommendation of the Nominating and Corporate Governance Committee, the
independence of its non-employee members as defined in the listing standards of NASDAQ and applicable laws. As part of such review in 2020,
the Board undertook an analysis for each non-employee director and considered all relevant facts and circumstances, including the director’s other
commercial, accounting, legal, banking, consulting, charitable and familial relationships. The Board determined that with respect to each of its
current members other than Elon Musk, who is our Chief Executive Officer, and Kimbal Musk, who is Elon Musk’s brother, there are no
disqualifying factors with respect to director independence enumerated in the listing standards of NASDAQ or any relationships that would
interfere with the exercise of independent judgment in carrying out the responsibilities of a director, and that each such member is an “independent
director” as defined in the listing standards of NASDAQ and applicable laws.
         In particular, the Board reviewed the following considerations:
         •         Ira Ehrenpreis, Antonio Gracias, Stephen Jurvetson, James Murdoch, Elon Musk, Kimbal Musk, and/or investment funds affiliated
                   with them, have made minority investments in certain companies or investment funds, (i) of which other Tesla directors are
                   founders, significant stockholders, directors, officers, or managers, and/or (ii) with which Tesla has certain relationships set forth in
                   “Related Party Transactions” under this Item 13 above. The Board concluded that none of these investments are material so as to
                   impede the exercise of independent judgment by any of Messrs. Ehrenpreis, Gracias, Jurvetson or Mr. Murdoch, and that none of
                   them has a direct or indirect interest in any transaction between Tesla and another company set forth in “Related Party
                   Transactions” under this Item 13 above.
         •         Messrs. Gracias and Jurvetson are directors of SpaceX, (i) of which Elon Musk and Kimbal Musk are also directors, and (ii) with
                   which Tesla has certain relationships set forth in “Related Party Transactions—SpaceX” under this Item 13 above. The Board
                   concluded that each of Messrs. Gracias and Jurvetson is an experienced investment professional who has served on the boards of
                   multiple companies without conflict or impairment of independent judgment.
         •         Lawrence J. Ellison and Mr. Murdoch, and/or entities affiliated with them, have purchased certain Tesla products and services from
                   Tesla as set forth in “Related Party Transactions—Other Transactions”

                                                                              29




Tesla, Inc. / 10-K/A / April 28, 2020                                    PDF page 32                                                 Powered by BamSEC.com
                   under this Item 13 above. The Board concluded that such purchases were negotiated and completed through ordinary course sales
                   processes in good faith on terms generally available to similar customers, and would not impair the independent judgment of
                   Messrs. Ellison or Murdoch.
         •         Robyn Denholm and Mr. Ellison are or were formerly officers of certain companies from which Tesla has purchased business
                   services. The Board concluded that such purchases were for standard offerings in the ordinary course of business pursuant to good
                   faith contracting processes in which neither Ms. Denholm nor Mr. Ellison were involved or had any material interest.
         •     Tesla determined not to renew its directors and officers liability insurance policy for the 2019-2020 year due to disproportionately
               high premiums quoted by insurance companies. Instead, Elon Musk agreed with Tesla to personally provide coverage substantially
               equivalent to such a policy for a one-year period, and the other members of the Board are third-party beneficiaries thereof. The
               Board concluded that because such arrangement is governed by a binding agreement with Tesla as to which Mr. Musk does not
               have unilateral discretion to perform, and is intended to replace an ordinary course insurance policy, it would not impair the
               independent judgment of the other members of the Board.
       In addition, prior to their departures from the Board in June 2019, the Board had determined that Brad Buss and Linda Johnson Rice were
independent directors as defined in the listing standards of NASDAQ and applicable laws.

ITEM 14.           PRINCIPAL ACCOUNTANT FEES AND SERVICES

Principal Accounting Fees and Services
       The following table presents fees billed for professional audit services and other services rendered to Tesla by PricewaterhouseCoopers
LLP for the years ended December 31, 2018 and 2019. The dollar amounts in the table and accompanying footnotes are in thousands.



                                                                                                 2018               2019
                           Audit Fees (1)                                                  $        12,088    $        12,527
                           Audit-Related Fees (2)                                                      160                 —
                           Tax Fees (3)                                                                514                999
                           All Other Fees (4)                                                            3                  9

                                  Total                                                    $        12,766    $        13,535

(1)      Audit Fees consist of fees billed for professional services rendered for the audit of Tesla’s consolidated financial statements included in
         Tesla’s Annual Report on Form 10-K and for the review of the financial statements included in Tesla’s Quarterly Reports on Form 10-Q,
         as well as services that generally only Tesla’s independent registered public accounting firm can reasonably provide, including statutory
         audits and services rendered in connection with SEC filings. The Audit Fees incurred in 2019 also include fees of $435 relating to services
         performed in connection with Tesla’s securities offerings, in each case including comfort letters, consents and review of documents filed
         with the SEC and other offering documents.
(2)      Audit-Related Fees in 2018 consisted of fees billed for professional services for assistance with interpretation of accounting standards.
(3)      Tax Fees in 2018 and 2019 consisted of fees related to consultation and assistance with foreign taxation matters.
(4)      Other Fees in 2018 and 2019 primarily consisted of fees for use of accounting software.

Pre-Approval of Audit and Non-Audit Services
        Tesla’s Audit Committee has adopted a policy for pre-approving audit and non-audit services and associated fees of Tesla’s independent
registered public accounting firm. Under this policy, the Audit Committee must pre- approve all services and associated fees provided to Tesla by
its independent registered public accounting firm, with certain de minimis exceptions described in the policy.
         All PricewaterhouseCoopers LLP services and fees in fiscal 2018 and 2019 were pre-approved by the Audit Committee.



                                                                           30




Tesla, Inc. / 10-K/A / April 28, 2020                                  PDF page 33                                              Powered by BamSEC.com
                                                                 SIGNATURES
       Pursuant to the requirements of Section 13 or 15(d) the Securities Exchange Act of 1934, the registrant has duly caused this report to be
signed on its behalf by the undersigned, thereunto duly authorized.

                                                                                                                    Tesla, Inc.

Date: April 28, 2020                                                                                          /s/ Zachary J. Kirkhorn
                                                                                                                Zachary J. Kirkhorn
                                                                                                              Chief Financial Officer
                                                                                                          (Principal Financial Officer and
                                                                                                             Duly Authorized Officer)



                                                                        65




Tesla, Inc. / 10-K/A / April 28, 2020                               PDF page 68                                              Powered by BamSEC.com
Tesla Q1 2020 Vehicle Production & Deliveries
April 2, 2020

PALO ALTO, Calif., April 02, 2020 (GLOBE NEWSWIRE) -- In the first quarter, we produced almost 103,000 vehicles and delivered approximately
88,400 vehicles. This is our best ever first quarter performance.

                         Production                  Deliveries                  Subject to lease accounting
Model S/X                15,390                      12,200                      16%
Model 3/Y                87,282                      76,200                      5%
Total                    102,672                     88,400                      7%

Model Y production started in January and deliveries began in March, significantly ahead of schedule. Additionally, our Shanghai factory continued to
achieve record levels of production, despite significant setbacks.

Our net income and cash flow results will be announced along with the rest of our financial performance when we announce Q1 earnings. Our delivery
count should be viewed as slightly conservative, as we only count a car as delivered if it is transferred to the customer and all paperwork is correct.
Final numbers could vary by up to 0.5% or more. Tesla vehicle deliveries represent only one measure of the company’s financial performance and
should not be relied on as an indicator of quarterly financial results, which depend on a variety of factors, including the cost of sales, foreign exchange
movements and mix of directly leased vehicles.




Source: Tesla, Inc.
                                           UNITED STATES
                               SECURITIES AND EXCHANGE COMMISSION
                                                                        Washington, D.C. 20549

                                                                            FORM 10-Q
(Mark One)
?      QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
       ACT OF 1934
                                                            For the quarterly period ended March 31, 2020
                                                                                       OR
?      TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT
       OF 1934
                                                                   Commission File Number: 001-34756

                                                                          Tesla, Inc.
                                                         (Exact name of registrant as specified in its charter)
                                      Delaware                                                                              XX-XXXXXXX
                              (State or other jurisdiction of                                                              (I.R.S. Employer
                             incorporation or organization)                                                               Identification No.)

                              3500 Deer Creek Road
                               Palo Alto, California                                                                           94304
                        (Address of principal executive offices)                                                             (Zip Code)

                                                                                 (650) 681-5000
                                                                (Registrant’s telephone number, including area code)

        Securities registered pursuant to Section 12(b) of the Act:
                         Title of each class                                   Trading Symbol(s)                   Name of each exchange on which registered
                          Common stock                                               TSLA                             The Nasdaq Global Select Market

       Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange
Act of 1934 (“Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and
(2) has been subject to such filing requirements for the past 90 days. Yes ? No ?
      Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to
Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required
to submit such files). Yes ? No ?
     Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting
company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company”, and
“emerging growth company” in Rule 12b-2 of the Exchange Act:
Large accelerated filer                 ?                                                                                           Accelerated filer              ?

Non-accelerated filer                   ?                                                                                           Smaller reporting company      ?

Emerging growth company                 ?
      If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying
with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ?
        Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).                        Yes ?   No ?
        As of April 23, 2020, there were 185,371,105 shares of the registrant’s common stock outstanding.




Tesla, Inc. / 10-Q / April 30, 2020                                                 PDF page 1                                                   Powered by BamSEC.com
PART I. FINANCIAL INFORMATION
ITEM 1. FINANCIAL STATEMENTS

                                                                            Tesla, Inc.
                                                                  Consolidated Balance Sheets
                                                               (in millions, except per share data)
                                                                           (unaudited)

                                                                                                                  March 31,               December 31,
                                                                                                                    2020                      2019
Assets
Current assets
    Cash and cash equivalents                                                                               $              8,080      $              6,268
    Accounts receivable, net                                                                                               1,274                     1,324
    Inventory                                                                                                              4,494                     3,552
    Prepaid expenses and other current assets                                                                              1,045                       959
         Total current assets                                                                                             14,893                    12,103
Operating lease vehicles, net                                                                                              2,527                     2,447
Solar energy systems, net                                                                                                  6,106                     6,138
Property, plant and equipment, net                                                                                        10,638                    10,396
Operating lease right-of-use assets                                                                                        1,197                     1,218
Intangible assets, net                                                                                                       323                       339
Goodwill                                                                                                                     193                       198
Other non-current assets                                                                                                   1,373                     1,470
         Total assets                                                                                       $             37,250      $             34,309
Liabilities
Current liabilities
    Accounts payable                                                                                        $              3,970      $              3,771
    Accrued liabilities and other                                                                                          2,825                     3,222
    Deferred revenue                                                                                                       1,186                     1,163
    Customer deposits                                                                                                        788                       726
    Current portion of debt and finance leases                                                                             3,217                     1,785
         Total current liabilities                                                                                        11,986                    10,667
Debt and finance leases, net of current portion                                                                           10,666                    11,634
Deferred revenue, net of current portion                                                                                   1,199                     1,207
Other long-term liabilities                                                                                                2,667                     2,691
         Total liabilities                                                                                                26,518                    26,199
Commitments and contingencies (Note 12)
Redeemable noncontrolling interests in subsidiaries                                                                             632                      643
Convertible senior notes (Note 10)                                                                                               60                       —
Equity
Stockholders' equity
    Preferred stock; $0.001 par value; 100 shares authorized;
      no shares issued and outstanding                                                                                           —                        —
    Common stock; $0.001 par value; 2,000 shares authorized; 185 and
      181 shares issued and outstanding as of March 31, 2020 and December 31,
      2019, respectively                                                                                                       0                         0
    Additional paid-in capital                                                                                            15,390                    12,737
    Accumulated other comprehensive loss                                                                                    (113)                      (36)
    Accumulated deficit                                                                                                   (6,104)                   (6,083)
         Total stockholders' equity                                                                                        9,173                     6,618
Noncontrolling interests in subsidiaries                                                                                     867                       849
         Total liabilities and equity                                                                       $             37,250      $             34,309

                                      The accompanying notes are an integral part of these consolidated financial statements.


                                                                                4




Tesla, Inc. / 10-Q / April 30, 2020                                         PDF page 4                                                Powered by BamSEC.com
                                                                            Tesla, Inc.
                                                            Consolidated Statements of Operations
                                                             (in millions, except per share data)
                                                                         (unaudited)

                                                                                                                     Three Months Ended March 31,
                                                                                                                     2020                    2019
Revenues
    Automotive sales                                                                                        $              4,893      $             3,509
    Automotive leasing                                                                                                       239                      215
        Total automotive revenues                                                                                          5,132                    3,724
    Energy generation and storage                                                                                            293                      324
    Services and other                                                                                                       560                      493
        Total revenues                                                                                                     5,985                    4,541
Cost of revenues
    Automotive sales                                                                                                       3,699                    2,856
    Automotive leasing                                                                                                       122                      117
        Total automotive cost of revenues                                                                                  3,821                    2,973
    Energy generation and storage                                                                                            282                      316
    Services and other                                                                                                       648                      686
        Total cost of revenues                                                                                             4,751                    3,975
Gross profit                                                                                                               1,234                      566
Operating expenses
    Research and development                                                                                                 324                      340
    Selling, general and administrative                                                                                      627                      704
    Restructuring and other                                                                                                   —                        44
        Total operating expenses                                                                                             951                    1,088
Income (loss) from operations                                                                                                283                     (522)
Interest income                                                                                                               10                        9
Interest expense                                                                                                            (169)                    (158)
Other (expense) income, net                                                                                                  (54)                      26
Income (loss) before income taxes                                                                                             70                     (645)
Provision for income taxes                                                                                                     2                       23
Net income (loss)                                                                                                             68                     (668)
Net income attributable to noncontrolling interests and
  redeemable noncontrolling interests in subsidiaries                                                                            52                    34
Net income (loss) attributable to common stockholders                                                       $                    16   $              (702)
Net income (loss) per share of common stock attributable to
  common stockholders
        Basic                                                                                               $               0.09      $             (4.10)
        Diluted                                                                                             $               0.08      $             (4.10)
Weighted average shares used in computing net income (loss) per
  share of common stock
        Basic                                                                                                                   183                  173
        Diluted                                                                                                                 199                  173

                                      The accompanying notes are an integral part of these consolidated financial statements.


                                                                                5




Tesla, Inc. / 10-Q / April 30, 2020                                         PDF page 5                                                Powered by BamSEC.com
                                                                                             Tesla, Inc.
                                                                              Consolidated Statements of Cash Flows
                                                                                           (in millions)
                                                                                           (unaudited)

                                                                                                                           Three Months Ended March 31,
                                                                                                                           2020                    2019
Cash Flows from Operating Activities
Net income (loss)                                                                                                     $                 68     $               (668 )
Adjustments to reconcile net income (loss) to net cash used in operating activities:
      Depreciation, amortization and impairment                                                                                       553                       468
      Stock-based compensation                                                                                                        211                       208
      Amortization of debt discounts and issuance costs                                                                                46                        40
      Inventory and purchase commitments write-downs                                                                                   45                        81
      Loss on disposals of fixed assets                                                                                                 7                        18
      Foreign currency transaction net loss (gain)                                                                                     19                       (39 )
      Non-cash interest and other operating activities                                                                                 58                       116
      Operating cash flow related to repayment of discounted convertible notes                                                         —                       (188 )
      Changes in operating assets and liabilities, net of effect of business combinations:
         Accounts receivable                                                                                                           (14 )                   (100 )
         Inventory                                                                                                                    (981 )                   (809 )
         Operating lease vehicles                                                                                                     (197 )                     13
         Prepaid expenses and other current assets                                                                                    (154 )                    (46 )
         Other non-current assets                                                                                                       40                       28
         Accounts payable and accrued liabilities                                                                                     (265 )                    (41 )
         Deferred revenue                                                                                                               53                      318
         Customer deposits                                                                                                              88                      (25 )
         Other long-term liabilities                                                                                                   (17 )                    (14 )
            Net cash used in operating activities                                                                                     (440 )                   (640 )
Cash Flows from Investing Activities
Purchases of property and equipment excluding finance leases, net of sales                                                            (455 )                   (280 )
Purchases of solar energy systems, net of sales                                                                                        (26 )                    (25 )
Receipt of government grants                                                                                                             1                       —
Business combinations, net of cash acquired                                                                                             —                        (1 )
            Net cash used in investing activities                                                                                     (480 )                   (306 )
Cash Flows from Financing Activities
Proceeds from issuances of common stock in public offerings, net of issuance costs                                                 2,309                          —
Proceeds from issuances of convertible and other debt                                                                              2,802                       1,494
Repayments of convertible and other debt                                                                                          (2,318 )                    (1,970 )
Collateralized lease repayments                                                                                                      (97 )                      (134 )
Proceeds from exercises of stock options and other stock issuances                                                                   160                          78
Principal payments on finance leases                                                                                                (100 )                       (67 )
Debt issuance costs                                                                                                                   —                           (8 )
Proceeds from investments by noncontrolling interests in subsidiaries                                                                 19                          47
Distributions paid to noncontrolling interests in subsidiaries                                                                       (67 )                       (85 )
Payments for buy-outs of noncontrolling interests in subsidiaries                                                                     —                           (8 )
            Net cash provided by (used in) financing activities                                                                    2,708                        (653 )
Effect of exchange rate changes on cash and cash equivalents and restricted cash                                                     (24 )                         5
Net increase (decrease) in cash and cash equivalents and restricted cash                                                           1,764                      (1,594 )
Cash and cash equivalents and restricted cash, beginning of period                                                                 6,783                       4,277
Cash and cash equivalents and restricted cash, end of period                                                          $            8,547       $               2,683
Supplemental Non-Cash Investing and Financing Activities
Acquisitions of property and equipment included in liabilities                                                        $               415      $                120
Leased assets obtained in exchange for finance lease liabilities                                                      $                32      $                218
Leased assets obtained in exchange for operating lease liabilities                                                    $                60      $                 22


                                            The accompanying notes are an integral part of these consolidated financial statements.



                                                                                                 8




Tesla, Inc. / 10-Q / April 30, 2020                                                          PDF page 8                                        Powered by BamSEC.com
Concentration of Risk
         Credit Risk
         Financial instruments that potentially subject us to a concentration of credit risk consist of cash and cash equivalents, restricted cash,
accounts receivable, convertible note hedges, and interest rate swaps. Our cash balances are primarily invested in money market funds or on
deposit at high credit quality financial institutions in the U.S. These deposits are typically in excess of insured limits. As of March 31, 2020, one
entity represented 10% or more of our total accounts receivable balance, which was related to sales of regulatory credits. As of December 31,
2019, no entity represented 10% of our total accounts receivable balance. The risk of concentration for our interest rate swaps is mitigated by
transacting with several highly-rated multinational banks.

         Supply Risk
         We are dependent on our suppliers, the majority of which are single source suppliers, and the inability of these suppliers to deliver
necessary components of our products in a timely manner at prices, quality levels and volumes acceptable to us, or our inability to efficiently
manage these components from these suppliers, could have a material adverse effect on our business, prospects, financial condition and operating
results.
         The specific timing and pace of our resumption of normal U.S. manufacturing operations will depend on the status of various government
regulations and the readiness of our suppliers and vendors. Although we are working with each of our suppliers and government agencies on how
best to resume and sustain production, it ultimately remains uncertain how quickly we and our suppliers will be able to return to prior levels
of production and maintain such levels.

Operating Lease Vehicles
       The gross cost of operating lease vehicles recorded on the consolidated balance sheets as of March 31, 2020 and December 31, 2019 was
$2.94 billion and $2.85 billion, respectively, net of accumulated depreciation of $412 million and $406 million, as of March 31, 2020 and
December 31, 2019, respectively.

Warranties
        We provide a manufacturer’s warranty on all new and used vehicles and production powertrain components and systems we sell. In
addition, we also provide a warranty on the installation and components of the energy generation and storage systems we sell for periods typically
between 10 to 25 years. We accrue a warranty reserve for the products sold by us, which includes our best estimate of the projected costs to repair
or replace items under warranties and recalls when identified. These estimates are based on actual claims incurred to date and an estimate of the
nature, frequency and costs of future claims. These estimates are inherently uncertain given our relatively short history of sales, and changes to our
historical or projected warranty experience may cause material changes to the warranty reserve in the future. The warranty reserve does not include
projected warranty costs associated with our vehicles subject to lease accounting and our solar energy systems under lease contracts or Power
Purchase Agreements (“PPAs”), as the costs to repair these warranty claims are expensed as incurred. The portion of the warranty reserve expected
to be incurred within the next 12 months is included within accrued liabilities and other, while the remaining balance is included within other long-
term liabilities on the consolidated balance sheets. Warranty expense is recorded as a component of cost of revenues in the consolidated statements
of operations. Due to the magnitude of our automotive business, accrued warranty balance was primarily related to our automotive segment.
Accrued warranty activity consisted of the following (in millions):

                                                                                                      Three Months Ended March 31,
                                                                                                        2020               2019
                  Accrued warranty—beginning of period                                            $          1,089 $                 748
                  Warranty costs incurred                                                                      (81)                  (54)
                  Net changes in liability for pre-existing warranties, including
                    expirations and foreign exchange impact                                                      3                    38
                  Provision for warranty                                                                       119                   112
                  Accrued warranty—end of period                                                  $          1,130    $              844


                                                                             14




Tesla, Inc. / 10-Q / April 30, 2020                                      PDF page 14                                             Powered by BamSEC.com
                                                                 SIGNATURES

       Pursuant to the requirements of Section 13 or 15(d) the Securities Exchange Act of 1934, the registrant has duly caused this report to be
signed on its behalf by the undersigned, thereunto duly authorized.

                                                                                                Tesla, Inc.

Date: April 30, 2020                                                                                          /s/ Zachary J. Kirkhorn
                                                                                                                  Zachary J. Kirkhorn
                                                                                                              Chief Financial Officer
                                                                                                          (Principal Financial Officer and
                                                                                                             Duly Authorized Officer)



                                                                        72




Tesla, Inc. / 10-Q / April 30, 2020                                 PDF page 72                                              Powered by BamSEC.com
